Exhibit 10.3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT HAS BEEN OMITTED
BECAUSE IT

IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.

INFORMATION THAT HAS BEEN OMITTED HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER

IDENTIFIED BY THE MARK “[***]”.

E.U. DEVELOPMENT AND LICENSE AGREEMENT

by and between

PFENEX INC.

and

ALVOGEN MALTA (Out-licensing) LTD.

February 25, 2019

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I DEFINITIONS / INTERPRETATION

     1  

Section 1.1

   Defined Terms      1  

Section 1.2

   Additional Definitions      11  

Section 1.3

   Interpretation      12  

ARTICLE II GRANT OF LICENSE

     13  

Section 2.1

   Product License      13  

Section 2.2

   Sublicenses      13  

Section 2.3

   No Implied Licenses; Retained Rights      14  

Section 2.4

   Non-Competition      14  

ARTICLE III DEVELOPMENT / REGULATORY ACTIVITIES

     14  

Section 3.1

   Pfenex Responsibilities      14  

Section 3.2

   Alvogen Responsibilities      15  

Section 3.3

   Coordination; Assistance; Subcontracting      16  

Section 3.4

   Regulatory Materials      17  

ARTICLE IV PAYMENTS

     19  

Section 4.1

   Upfront License Payment      19  

Section 4.2

   [***] Payment      19  

Section 4.3

   [***] Payment      19  

Section 4.4

   Other Payments      19  

Section 4.5

   Profit Share      20  

Section 4.6

   Reports      21  

Section 4.7

   Payment Terms      21  

Section 4.8

   Records; Audit Rights      22  

Section 4.9

   Costs      22  

Section 4.10

   Annual Reconciliation and True-up      22  

ARTICLE V MANUFACTURE OF PRODUCT; SALES AND MARKETING

     22  

Section 5.1

   Manufacturing Responsibility      22  

Section 5.2

   Supplier Pricing      23  

Section 5.3

   Product Packaging and Labeling      23  

Section 5.4

   Product Documentation      23  

Section 5.5

   Product Recalls      23  

Section 5.6

   Product Pricing and Promotion; Agency Contacts      23  

Section 5.7

   Sales and Marketing      23  

Section 5.8

   Ex-Territory Sales; Export Monitoring      23  

ARTICLE VI PRODUCT TRADEMARK; INTELLECTUAL PROPERTY LITIGATION

     24  

Section 6.1

   Product Trademarks      24  

Section 6.2

   Ownership of Product Inventions      24  

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

Section 6.3

   Patent Prosecution and Maintenance of Product Inventions      24  

Section 6.4

   Third Party Actions      25  

Section 6.5

   Enforcement Actions      26  

Section 6.6

   Patent Extensions      27  

Section 6.7

   Reimbursement Requirements      27  

Section 6.8

   Recovered Amounts      27  

Section 6.9

   Common Interest Agreement      27  

Section 6.10

   Patent Marking      28  

ARTICLE VII EXECUTIVE STEERING COMMITTEE

     28  

Section 7.1

   Formation and Purpose      28  

Section 7.2

   Membership      28  

Section 7.3

   Meeting Requirements      28  

Section 7.4

   Decision-Making; Dispute Resolution      29  

Section 7.5

   Meeting Minutes      30  

Section 7.6

   Expenses      30  

Section 7.7

   Working Committees      30  

Section 7.8

   Committee Authority      31  

Section 7.9

   Day-to-Day Responsibilities      31  

Section 7.10

   Cooperation; Withdrawal      31  

ARTICLE VIII CONFIDENTIALITY; TAXES; NONSOLICITATION; PUBLICATIONS

     32  

Section 8.1

   Confidentiality      32  

Section 8.2

   Agents      33  

Section 8.3

   Restrictions on Sharing Information      33  

Section 8.4

   Prior LOI      33  

Section 8.5

   Taxes      33  

Section 8.6

   Nonsolicitation      35  

Section 8.7

   Public Announcements      35  

Section 8.8

   Publications      36  

ARTICLE IX REPRESENTATIONS, WARRANTIES AND COVENANTS

     36  

Section 9.1

   Representations and Warranties of Pfenex      36  

Section 9.2

   Representations and Warranties of Alvogen      39  

Section 9.3

   Covenants      40  

Section 9.4

   Disclaimer of Warranties      41  

Section 9.5

   Insurance      41  

ARTICLE X TERM; TERMINATION

     42  

Section 10.1

   Term          42  

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

Section 10.2

   Termination      42  

Section 10.3

   General Effects of Expiration or Termination      44  

Section 10.4

   Additional Effects of Expiration or Termination      45  

Section 10.5

   Additional Effects of Specific Terminations      46  

ARTICLE XI INDEMNIFICATION AND LIABILITY LIMITS

     47  

Section 11.1

   Indemnification by Pfenex      47  

Section 11.2

   Indemnification by Alvogen      48  

Section 11.3

   Indemnification Procedure      48  

Section 11.4

   Limitations on Liability      50  

Section 11.5

   Product Liability Allocation      51  

Section 11.6

   Cooperation      51  

ARTICLE XII MISCELLANEOUS

     52  

Section 12.1

   Force Majeure      52  

Section 12.2

   Notices      52  

Section 12.3

   Governing Law      53  

Section 12.4

   Internal Dispute Resolution      53  

Section 12.5

   Arbitration      53  

Section 12.6

   Relationship of the Parties      54  

Section 12.7

   Assignment      54  

Section 12.8

   Binding Effect      54  

Section 12.9

   Entire Agreement; Amendments      54  

Section 12.10

   Severability      54  

Section 12.11

   Waiver      55  

Section 12.12

   English Language      55  

Section 12.13

   Counterparts      55  

Section 12.14

   Electronic Execution and Delivery      55  

Section 12.15

   Bankruptcy License Protection      55  

Section 12.16

   Further Assurances      56  

Section 12.17

   Compliance with Applicable Laws      56  

Section 12.18

   Expenses      56  

Section 12.19

   Third Party Beneficiaries      56  

Section 12.20

   Equitable Remedies      56  

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

iii



--------------------------------------------------------------------------------

E.U. DEVELOPMENT AND LICENSE AGREEMENT

This E.U. Development and License Agreement (this “Agreement”) is entered into
as of February 25, 2019 (the “Effective Date”) by and between Pfenex Inc., a
Delaware corporation (“Pfenex” or a “Party”), and Alvogen Malta (Out-licensing)
Ltd., a Maltese corporation (“Alvogen” or a “Party”, and together with Pfenex,
the “Parties”).

BACKGROUND

A. Pfenex is a clinical stage biotechnology company engaged in the development
of difficult to manufacture and high-value proteins, focusing on biosimilar
therapeutics, including Product (as defined below);

B. Alvogen has expertise in the development, manufacture, and Commercialization
of pharmaceutical products for human use in the Territory (as defined below);

C. Alvogen wishes to obtain from Pfenex, and Pfenex wishes to grant to Alvogen,
an exclusive right to develop, manufacture, and Commercialize Product in the
Territory, subject to the terms and conditions set forth herein; and

D. Pfenex and Alvogen Malta Operations Ltd. (an affiliate of Alvogen) entered
into that certain Development and License Agreement for the development and
commercialization of the Product in the United States dated June 11, 2018 (the
“U.S. D&L Agreement”), all on the terms and conditions set forth herein. This
Agreement and the U.S. D&L Agreement are independent.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Pfenex and Alvogen
agree as follows:

ARTICLE I

DEFINITIONS / INTERPRETATION

Section 1.1 Defined Terms. The following words and phrases, when used herein
with initial capital letters, have the meanings set forth or referenced below:

“Accounting Standards” means, with respect to a Person, then current generally
accepted accounting principles consistently applied by such Person across its
operations, including United States GAAP and International Financial Reporting
Standards.

“Acquiring Entity” means a Third Party (including the parent company of such
Third Party, as applicable) that merges or consolidates with or acquires Pfenex,
or to which Pfenex transfers all or substantially all its assets to which this
Agreement pertains (any such merger, consolidation or acquisition, the
“Acquisition Transaction”).

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

1



--------------------------------------------------------------------------------

“Action” means any proceeding, action, claim (formal or informal, including by
way of a letter), arbitration, administrative or regulatory action or other type
of legal action, whether taken as a plaintiff or an initiating party (including
through a request for declaratory judgment) or by way of counter-claim or
defense.

“Adverse Drug Responses” shall be defined in more detail in any PV Agreement to
include any “Adverse Drug Experience” as defined in the then-current 21 C.F.R.
Section 314.80 and “Adverse Drug Responses” as defined in the then-current
guidelines and regulations promulgated by the ICH (International Conference on
Harmonization of Technical Requirements for Registration of Pharmaceuticals for
Human Use), and any applicable equivalents.

“Affiliate” means any Person controlled by, controlling or under common control
with another Person; provided, however, that (i) any direct or indirect
stockholder of a Party that is a financial sponsor, professional investor, or
investment fund (of whatever nature) and (ii) any portfolio companies or
investments that is held, controlled or managed by any Person described in
clause (i) shall, in each of cases (i) and (ii), be deemed to not be an
Affiliate of such Party for purposes of this Agreement. For purposes of this
definition, “control” means (a) direct or indirect beneficial ownership of fifty
percent (50%) or more of the voting stock in Person, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

“Alvogen’s Knowledge” means the actual knowledge, after reasonable inquiry, of
the President, Chief Financial Officer, Vice President of Legal Affairs, and
Vice President of Business Development, in each case of Alvogen Inc., a Delaware
corporation.

“Annual Period” means (a) for calendar year 2019, the period commencing on the
Effective Date and ending on December 31, 2019 (or the date this Agreement is
terminated if such termination occurs prior to December 31, 2019), (b) for each
successive calendar year during the Term (other than the calendar year in which
the Term expires or this Agreement is terminated) the period beginning on
January 1st of such year and ending on December 31st of such year, and (c) for
the calendar year (other than 2019) in which the Term expires or this Agreement
is terminated, the period beginning on January 1st of such calendar year and
ending on the effective date of the termination of this Agreement.

“Applicable Law” means each applicable federal, state, local or foreign
constitution, treaty, law, statute, ordinance, rule, regulation, directive,
policy, order, writ, award, decree, injunction, judgment, stay or restraining
order of any Governmental Authority (including the EMA and FDA), the terms of
any MAA Approval or Regulatory Approval, and any other ruling or decision of,
agreement with or by, or requirement of any Governmental Authority.

“Assignee” means any Person (other than Pfenex and Alvogen) that is assigned or
transferred, or succeeds to, any rights under this Agreement.

“Average Sale Price” means, with respect to a particular country and particular
period, the weighted average sale price of Product, Bundled Product or other
product or service included in a Bundled Product, as applicable, as determined
by dividing (a) the Net Sales on commercial

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

2



--------------------------------------------------------------------------------

sales of such Product or Bundled Product or net sales of other product or
service included in a Bundled Product in arms-length transactions in the
applicable country during the applicable period, by (b) the units of such
Product, Bundled Product or other products or services included in a Bundled
Product commercially sold in arms-length transactions in such country during
such period.

“Bundled Product” means Product sold together with any other product(s) or
service(s) at a single unit price, whether packaged together or separately, and
which other product(s) or service(s) have material independent value from
Product itself.

“Business” means (a) the research and development of and specific to Product in
respective jurisdictions in which such activities are being conducted as of the
Effective Date and (b) the manufacture and Commercialization of and specific to
Product in the Territory, in each case, (a) and (b), by or on behalf of Pfenex,
Alvogen and their respective Affiliates and subcontractors, either individually
or jointly.

“Business Day” means any day other than a Saturday, Sunday or a holiday on which
banks in the United States are authorized by Applicable Law to be closed.

“cGxP” means then-current good manufacturing, clinical or laboratory practices
and quality system regulations, as applicable, promulgated by the FDA and/or
EMA, as applicable.

“Code” means the United States Internal Revenue Code of 1986, as amended and the
Treasury regulations promulgated thereunder.

“COGs” means, with respect to Product, actual costs and expenses incurred or
accounted for by Alvogen or its Affiliates allocable to the sourcing and
manufacture of Product (and the components thereof including the Drug
Substance); provided, however with respect to Product (and the components
thereof including the Drug Substance) acquired by Alvogen or its Affiliates from
a Third Party, the COGs for such Product (and the components thereof including
the Drug Substance) shall be deemed to be the amount actually paid therefor to
such Third Party or incurred by Alvogen or its Affiliates for such Product (and
the components thereof including the Drug Substance), including the transfer
price payable by Alvogen or its Affiliate to a Third Party Supplier, and all
out-of-pocket costs incurred by Alvogen (or its Affiliate) for handling, intake
testing, and holding and storing of Product, including any special packaging
expenses, Taxes, inspection fees and other similar out-of-pocket charges
applicable to the shipping and transport of Product purchased by Alvogen or its
Affiliate, in all cases for or allocable to Product in accordance with
Accounting Standards.

“Commercialization” means, with respect to a product, any and all processes and
activities conducted to establish and maintain sales for such product, including
obtaining and maintaining MAA Approval, Regulatory Approvals, pricing,
reimbursement, coding and patient access, offering for sale, detailing, selling
(including launching), marketing (including pre-launch and launch, as well as
advertising activities), promoting, storing, transporting, distributing, and
importing such product. For clarity, Commercialization includes activities
traditionally conducted by sales representatives (including field sales,
institutional sales, pharmacy/trade sales and managed care sales
representatives) and other individuals having similar functions.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

3



--------------------------------------------------------------------------------

“Commercialize,” “Commercialized” and “Commercializing” shall have their
correlative meanings.

“Competing Product” means, on a country-by-country basis in the Territory,
(a) the Reference Product, (b) a therapeutic product other than the Product that
contains the active pharmaceutical ingredient of the Reference Product
(including the Drug Substance or a modified or derivative version thereof) as
its sole active pharmaceutical ingredient or (c) any revised formulation,
strength, presentation or delivery method of any product described in (a) or
(b), where the Regulatory Materials with respect thereto would be required to
reference the Reference Product, in each case, (a), (b) and (c), to the extent
such product is labeled for use for the same indication and has the same
posology as the Reference Product as of the Effective Date.

“Control” means, with respect to particular Know-How or a particular Patent,
possession of the power and authority by the Party granting the applicable
right, license or sublicense to the other Party as provided herein, whether
arising by ownership, license, or other authorization, to disclose and deliver
the particular Know-How to the other Party, or to grant and authorize under such
Know-How or Patent the right, license or sublicense, as applicable, of the scope
granted to such other Party in this Agreement without giving rise to a violation
of the terms of any agreement or other arrangement with, or the rights of, any
Third Party. Notwithstanding anything to the contrary in this Agreement, the
following shall not be deemed to be Controlled by Pfenex: (a) any Know-How or
Patent owned by or licensed to any Acquiring Entity (other than from Pfenex or
its Affiliates) immediately prior to the effective date of the Acquisition
Transaction, and (b) any Know-How or Patent that any Acquiring Entity
subsequently develops, which is not based upon and without accessing or
practicing any Know-How or Patent owned by or licensed to Pfenex immediately
prior to the effective date of the Acquisition Transaction. “Controls” and
“Controlled” have their correlative meanings.

“Debarred Entity” means a Person (other than an individual) that has been
debarred by the FDA pursuant to 21 U.S.C. § 335a (a) or (b) or any applicable
non-U.S. equivalent.

“Debarred Individual” means an individual who has been debarred by the FDA
pursuant to 21 U.S.C. § 335a (a) or (b) or any applicable non-U.S. equivalent.

“Diligent Efforts” means, with respect to the activities to be conducted by a
Party with respect to any objective, the reasonable, diligent, good faith
efforts and resources (financial and otherwise) to accomplish such objective as
similarly situated Third Parties would normally use to accomplish a similar
objective under similar circumstances, it being understood and agreed that, with
respect to the development and commercialization of Product, such efforts shall
be consistent with those efforts and resources similarly situated Third Parties
commonly expend for their own products at a similar stage of development or
commercialization and with similar commercial and market potential. Without
limiting the foregoing, such efforts shall include: (a) assigning
responsibilities for activities for which such Party is responsible to specific
employee(s) who are held accountable for the progress, monitoring and completion
of such activities in a timely manner, (b) setting and seeking to reasonably
achieve meaningful objectives for carrying out such activities, and (c) making
and implementing reasonable decisions and allocating resources reasonably
necessary or appropriate to advance progress with respect to and complete such

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

4



--------------------------------------------------------------------------------

objectives in an expeditious manner, in each case, consistent with the efforts
and resources normally used by similarly situated Third Parties in the
performance of such activity for their own products, in each case owned by such
Party or to which such Party has exclusive rights, at a similar stage of
development or commercialization and with similar commercial and market
potential as Product, taking into account all relevant factors, including patent
coverage, safety and efficacy, product profile, competitiveness of the
marketplace and other products, proprietary position and profitability
(including pricing and reimbursement).

“Dow Technology Assignment Agreement” means that certain Technology Assignment
Agreement, dated as of November 30, 2009, by and between Dow Global Technologies
Inc., The Dow Chemical Company and Pfenex.

“Dow Technology Licensing Agreement” means that certain Technology Licensing
Agreement, dated as of November 30, 2009, by and between Dow Global Technologies
Inc., The Dow Chemical Company and Pfenex.

“Drug Substance” means that certain peptide as described in more detail in the
Product Memo.

“EMA” means the European Medicines Agency, or any successor entity thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above), and any intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“FDA” means the United States Food and Drug Administration, or any successor
agency thereto.

“First Commercial Sale” means the first commercial sale of Product to a Third
Party by or under authority of Alvogen or any of its Affiliates or
Sublicensee(s) in the Territory after Regulatory Approval for Product.

“Freight Charges” means out-of-pocket freight, shipping and insurance costs, as
well as any special packaging expenses, Taxes, inspection fees and other
out-of-pocket charges incurred by Alvogen (or its Affiliate), to the extent
attributable to the shipping and transport of Product from the Third Party
Supplier to Alvogen (or its Affiliate) in accordance with Accounting Standards.

“Governmental Authority” means any supranational, national, regional, state,
provincial, local or other government, or other court of competent jurisdiction,
legislature, governmental, administrative or regulatory agency, department,
body, bureau, council or commission or any other supranational, national,
regional, state, provincial, local or other

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

5



--------------------------------------------------------------------------------

governmental authority or instrumentality, including the FDA and EMA, in each
case having jurisdiction in any country or other jurisdiction.

“Gross Profit” means, with respect to a particular Quarterly Period, the amount
equal to (a) Net Sales and (b) all consideration received by Alvogen or its
Affiliates from Sublicensees in connection with the Commercialization of Product
other than Sublicense Consideration, each (a) and (b) during such Quarterly
Period less (i) the COGs for Product (A) invoiced by Alvogen or its Affiliates
for such Net Sales for such Quarterly Period or (B) transferred to a Sublicensee
during such Quarterly Period, and (ii) Freight Charges for such Quarterly
Period; provided, however, that in the event that Gross Profit is negative
during any Quarterly Period, such negative amount will be carried forward to
future Quarterly Periods for the purpose of calculating Gross Profit. Any
negative amounts will be carried forward until such negative amounts are
completely offset by Gross Profit from future Quarterly Periods.

“Indemnified Taxes” means Taxes imposed as a result of any assignment or other
transfer of any kind of any rights under this Agreement by any Party to any
Assignee (including by merger, liquidation or reorganization) on the other Party
(the “Non-Assigning Party”), or on any payment by the Assignee under this
Agreement to the Non-Assigning Party, other than Taxes imposed on or with
respect to the Non-Assigning Party or required to be withheld or deducted from a
payment to the Non-Assigning Party that are (a) imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case (i) imposed as a result of the Non-Assigning Party being organized under
the laws of, or having its principal office in, the jurisdiction imposing such
Taxes (or any political subdivision thereof), or (ii) that are imposed as a
result of a present or former connection between the Non-Assigning Party and the
jurisdiction imposing such Tax (other than connections arising from the
Non-Assigning Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement), (b) attributable to the Non-Assigning Party’s failure to comply with
Section 8.5(a), and (c) any withholding Taxes imposed under FATCA. The term
Indemnified Taxes includes penalties, fines and other additional statutory
charges incidental or related to the imposition thereof, only to the extent not
caused by the acts or omissions of the Non-Assigning Party.

“Intellectual Property” means any and all intellectual property or intangible
rights anywhere in the world, including (a) Patents, (b) published and
unpublished works of authorship, whether copyrightable or not, including all
statutory and common law copyrights associated therewith, (c) trade secrets, and
(d) Know-How, but excluding Trademarks.

“Know-How” means technical information and materials, in any tangible or
intangible form whatsoever, including technology, reports, databases, data,
results, analytical models, chemicals, inventions (patentable or otherwise),
practices, methods, knowledge, techniques, specifications, formulations,
formulae, know-how, skill, experience, test data, including pharmacological,
biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data, stability data, studies and procedures and
patent and other legal information or descriptions; provided, however, that
Know-How shall exclude any Patents.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

6



--------------------------------------------------------------------------------

“Lien” means any liens, claims, charges, pledges, security interests or other
encumbrances of any nature whatsoever.

“MAA” means an application submitted to EMA for a biological medicinal product
(as defined in Section 3.2.1.1, part I, Annex I to Directive 2001/83/EC, as
amended).

“MAA Approval” means, with respect to a pharmaceutical product in the Territory,
approval by the EMA of the initial MAA therefor.

“Major EU Country” means each of the [***],[***],[***] and [***].

“Manufacturing Cost” means, with respect to a particular Quarterly Period, means
the quotient of (a) the COGs for all Product sold during such Quarterly Period,
divided by (b) the total number of units of Product sold during such Quarterly
Period.

“Net Sales” means, for a specified period, the gross revenue recognized by
Alvogen or its Affiliates (any, a “Selling Person”) for the commercial sale of
Product by a Selling Person to Third Parties, less the following deductions to
the extent charged as part of the invoiced price, separately stated on the
invoice, calculated as a function of the invoice price or otherwise taken, paid,
accrued, allowed, included or allocated (without duplication, and to the extent
not reimbursed by a Third Party):

(a) credits, allowances and returns for the account of Third Parties for
spoiled, damaged, outdated, rejected, recalled or returned units of Product;

(b) cash, quantity and trade discounts, rebates, and wholesaler or group
purchasing organization chargebacks to Third Parties to the extent actually
allowed and taken directly by the Third Parties with respect to sales of
Product;

(c) sales, use, value-added and other direct or indirect Taxes to the extent
billed to and paid by Third Parties;

(d) transportation costs (including without limitation freight, postage and
shipping costs), insurance costs, surcharges, other governmental charges
(including without limitation duties, tariffs and mandated contributions) and
other handling expenses incurred in connection with the transportation,
exportation or importation of units of Product;

(e) management fees paid to group purchasing organizations, wholesaler fees or
similar compensation to commercialization service providers, specialty
pharmacies, and home delivery services, in each case with respect to Product and
actually paid or payable;

(f) rebate programs mandated by Governmental Authorities in the Territory,
including supplemental rebates; and

(g) any failure-to-supply penalties that Alvogen or any of its Affiliates may
incur from any Third Party customer, but only to the extent such penalties are
the not the result of any actions or omissions taken by Alvogen or its
Affiliates;

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

7



--------------------------------------------------------------------------------

in each case (a) – (g), as determined from books and records of the Selling
Person maintained in accordance with Accounting Standards.

Notwithstanding the foregoing, sales among Selling Persons shall not be included
in the computation of Net Sales hereunder (except where such Selling Person is
an end user).

For clarity, any Product that is provided for use as promotional samples or in
connection with a compassionate use program shall be excluded from the
calculation of Net Sales, is not a “commercial sale” for purposes of this
Agreement and shall not be taken into account in determining Average Sale Price.

In the case of any sale or transfer of a Product to a non-Affiliate other than
in a transaction exclusively for cash, the Net Sales amount per unit shall be
deemed to be the Average Sale Price for the calendar quarter in which such sale
or transfer took place.

With respect to a Bundled Product, the Net Sales of such Bundled Product shall
first be calculated in accordance with the definition of Net Sales above, and
then the Net Sales of Product included in such Bundled Product shall be
determined as follows:

(i) multiply the Net Sales of such Bundled Product by the fraction A/(A+B) where
“A” is the Average Sale Price of Product included in such Bundled Product when
sold separately and “B” is the total of the Average Sale Price(s) of each of the
other product(s) and/or service(s) included in such Bundled Product when sold
separately; or

(ii) if the Average Sale Price of Product included in such Bundled Product can
be determined but the Average Sale Price of the other product(s) and/or
service(s) included in such Bundled Product cannot be determined, then multiply
the Net Sales of such Bundled Product by the fraction A/C where “A” is the
Average Sale Price of the Product when sold separately and “C” is the Average
Sale Price of the Bundled Product.

“Patent” means (a) any issued patent, including any inventor’s certificate,
substitution, extension, confirmation, reissue, reexamination, renewal or any
like governmental grant for protection of inventions, and (b) any pending
application for any of the foregoing, including any continuation, divisional,
substitution, continuation-in-part, provisional and converted provisional
application.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a Governmental Authority or other entity of any
kind.

“Pfenex Expression Technology” means Pfenex’s proprietary Pseudomonas
fluorescens expression platform technology used in the development and
production of strains to produce biologic and other pharmaceutical products
(including the Product) through the optimization of a nucleic acid sequence,
together with all Intellectual Property related thereto, including all other
Intellectual Property (including Patents and Know-How) transferred or licensed
to Pfenex under the Dow Technology Assignment Agreement or the Dow Technology
Licensing Agreement.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

8



--------------------------------------------------------------------------------

“Pfenex Know-How” means Know-How Controlled by Pfenex or its Affiliates at any
time during the Term that is necessary or used for the operation of the Business
in the Territory.

“Pfenex Patents” means Patents in the Territory Controlled by Pfenex or its
Affiliates at any time during the Term (a) claiming the composition of the Drug
Substance (and Product), (b) claiming methods of use, administration or
formulation of the Drug Substance (and Product), or (c) claiming the manufacture
of the Drug Substance. A list of current Pfenex Patents is set forth in the
Product Memo.

“Pfenex Technology” means, collectively, the Pfenex Know-How, the Pfenex Patents
and the Product Inventions, but excluding the Pfenex Expression Technology.

“Pfenex’s Knowledge” means the actual knowledge, after reasonable inquiry, of
Pfenex’s Chief Executive Officer, Chief Financial Officer, Chief Business
Officer, and Pfenex’s Senior Director of Upstream Processing and Intellectual
Property.

“Prior LOI” means that certain Letter of Intent between the Alvogen and Pfenex
dated July 20, 2018.

“Product” means, on a country-by-country basis in the Territory
(a) pharmaceutical product consisting of the Drug Substance as the sole active
pharmaceutical ingredient as further described in the Product Memo and (b) when
referring to a manufactured product, such product on final packaged form and
meeting the specifications therefor, in each case, (a) and (b), to the extent
such product is labeled for use for the same indication as the Reference Product
as of the Effective Date.

“Product Documentation” means all marketing and promotional literature,
packaging inserts (including patient information leaflets) and customer
documentation applicable to Product.

“Product Memo” means that certain memorandum exchanged between the Parties on
the Effective Date and referencing this Agreement.

“Product Trademark” means the Trademark as designated by Alvogen or its
Sublicensee.

“Prosecution and Maintenance” means, with regard to a Patent, the preparation,
filing, prosecution and maintenance of such Patent, as well as re-examinations,
reissues, requests for Patent term extensions and the like with respect to such
Patent, together with the conduct of interferences and inter partes actions, the
defense of oppositions and other similar proceedings with respect to the
particular Patent; and “Prosecute and Maintain” has its correlative meaning.

“Quarterly Period” means a three (3) month period of each calendar year ending
on March 31, June 30, September 30 or December 31.

“Reference Product” means Forteo® (teriparatide), as branded and approved in the
Territory.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

9



--------------------------------------------------------------------------------

“Registrations” means all permits, licenses, approvals and authorizations
granted by any Regulatory Agency with respect to Product (including the
manufacture, handling, storage, import, transport, distribution, marketing,
promotion, advertising or sale thereof).

“Regulatory Agency” mean any federal, state or local regulatory agency,
department, bureau or other Governmental Authority in the Territory, as
applicable, including the EMA in each case that is responsible for Registrations
necessary for, or otherwise governs, the manufacture, handling, storage, import,
transport, distribution or sale of Product.

“Regulatory Approval” means, with respect to Product in a given country in the
Territory, all necessary Registrations from the applicable Regulatory Agency in
such country to distribute, market, promote, sell and place on the market
Product in such country, including pricing approvals which includes, for the
sake of clarity, MAA Approval.

“Regulatory Commitment Activities” means any study or trial of Product that is
required by the EMA or other Regulatory Agency in the Territory to be conducted
after MAA Approval, or that Alvogen (or its designee) agrees at the written
request of EMA or other Regulatory Agency in the Territory will be conducted
following such approval.

“Regulatory Documentation” means the New Drug Application used to apply for the
NDA Approval with respect to Product filed by or under authority of Pfenex with
the FDA, including all Know-How (including data and information) incorporated
therein.

“Regulatory Materials” means, with respect to a Product, regulatory applications
(including MAAs), submissions, notices, notifications, communications,
correspondence, Registrations or other filings (including requests for
Therapeutic Equivalence designation) made to, received from or otherwise
conducted with any Regulatory Agency (including minutes of meetings with any
Regulatory Agency) that are necessary for or otherwise relate to the
development, manufacture or Commercialization of such Product prepared based on
or incorporating Know-How from the Regulatory Documentation.

“Safety Reasons” means it is a Party’s reasonable belief that there is an
unacceptable risk for harm in humans based upon (a) preclinical safety data,
including data from animal toxicology studies, or (b) the observation of serious
adverse effects in humans after Product has been administered to humans, such as
during a clinical study or after the First Commercial Sale, in each of clauses
(a) and (b), which would materially impact the safety or efficacy and the
commercial feasibility of Product.

“Sublicensee” means a Third Party approved in writing in advance by Pfenex,
including the entity set forth in the Product Memo, to whom Alvogen grants a
sublicense under the Product License under Section 2.1 to Commercialize Product.

“Sublicensing Agreement” means an agreement consistent with the terms and
conditions of this Agreement and executed by Alvogen and its Sublicensee
pursuant to which Alvogen grants to Sublicensee ay rights to the Product with
respect any or all of Territory.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

10



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any and all taxes, including value added taxes, duties,
imposts, charges, withholdings, rates, levies and other governmental impositions
and other taxes of any kind whatsoever imposed, assessed or charged.

“Taxing Authority” means any Governmental Authority responsible for the
imposition, assessment or collection of any Tax, including the United States
Internal Revenue Service.

“Territory” means Switzerland and the countries of the European Union (including
United Kingdom in case of BREXIT finalization), as it is constituted as of the
Effective Date, including in all cases each Major EU Country (collectively, the
“European Union” or “EU”).

“Third Party” means any Person other than a Party and such Party’s Affiliates.

“Trademark” means, any trademark, service mark, trade dress, trade name, assumed
name and entity name, together with the goodwill associated with and symbolized
by such trademark, service mark, trade dress, trade name and entity name, in
each case whether or not registered.

Section 1.2 Additional Definitions. Each of the following terms has the meaning
defined in the corresponding Section or part of the Agreement indicated below:

 

Defined Term

  

Section

  

Defined Term

  

Section

ADR

  

Exhibit 12.5

  

Low Profit Notice

  

Section 4.4(c)

Agents

  

Section 8.2

  

Neutral

  

Exhibit 12.5

Agreement

  

Preamble

  

Other Party

  

Section 3.3(a)

Alvogen

  

Preamble

  

Parties

  

Preamble

Alvogen Indemnitees

  

Section 11.1

  

Party

  

Preamble

Article III Activities

  

Section 3.3(a)

  

Pfenex

  

Preamble

Assisting Party

  

Section 3.4(e)

  

Pfenex Indemnitees

  

Section 11.2

Bankruptcy Code

  

Section 12.15

  

Pfenex Profit Share

  

Section 4.4

Commercial Territory

  

Section 5.8(a)

  

Product Financial Records

  

Section 4.7

Commitment Activities

  

Section 3.2(e)

  

Product Inventions

  

Section 6.2

Common Interest Agreement

  

Section 6.9

  

Product License

  

Section 2.1

Confidential Information

  

Section 8.1

  

Product Records

  

Section 3.3(d)

Confidentiality Exceptions

  

Section 8.1

  

PTO

  

Section 6.3(a)

Cooperating Party    

  

Section 6.5(d)

  

PV Agreement

  

Section 3.3(e)

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

11



--------------------------------------------------------------------------------

Defined Term

  

Section

  

Defined Term

  

Section

Dispute

  

Section 12.4

  

Regulatory Commitment Costs

  

Section 3.2(h)

Effective Date

  

Preamble

  

Responsible Party

  

Section 3.3(a)

Enforcement Action

  

Section 6.5(b)

  

Reviewing Party

  

Section 3.4(a)

Enforcing Party

  

Section 6.5(d)

  

Royalty

  

Section 4.4(d)

E.U. BE Study

  

Section 3.2(b)

  

SEC

  

Section 8.7

Executive Steering Committee

  

Section 7.1

  

Solicitation Action

  

Section 8.6

Filing Party

  

Section 3.4(a)

  

Soliciting Party

  

Section 8.6

Force Majeure

  

Section 12.1

  

Subcontractor

  

Section 3.3(c)

Indemnification Notice

  

Section 11.3(a)

  

Subsequent Term

  

Section 10.1

Indemnification Objection

  

Section 11.3(b)

  

Target Price

  

Section 4.4(c)

Indemnified Party

  

Section 11.3(a)

  

Taxed Party

  

Section 8.5(c)

Indemnify

  

Section 11.1

  

Term

  

Section 10.1

Indemnifying Party

  

Section 11.3(a)

  

Territory Medical Affairs Strategy

  

Section 3.2(f)

Infringement Notice

  

Section 6.5(a)

  

Third Party Action

  

Section 6.4(a)

Infringing Activity

  

Section 6.5(a)

  

Third Party Claim

  

Section 11.1

Initial Term

  

Section 10.1

  

Transfer Effective Date

  

Section 3.2(a)

IP Strategy

  

Section 7.1

  

Transfer Taxes

  

Section 8.5(d)

Losses

  

Section 11.1

  

Working Committee

  

Section 7.1

Section 1.3 Interpretation. Interpretation of this Agreement is governed by the
following rules of construction, unless the context clearly requires otherwise:
(a) words in the singular include the plural and vice versa, and words of one
gender shall be held to include the other gender as the context requires;
(b) references to the terms article, section, paragraph and exhibit are
references to the Articles, Sections, Paragraphs and Exhibits to this Agreement;
(c) references to “$” and “Dollars” mean United States dollars; (d) the words
“including,” “includes,” and words of similar meaning are interpreted as
incorporating the phrase “without limitation,” or “but not limited to”; (e) the
word “or” have the meaning associated with the phrase “and/or” and not be
exclusive; (f) provisions apply, when appropriate, to successive events and
transactions; (g) a reference to any Person includes such Person’s successors
and permitted assigns; (h) this Agreement is construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted; (i) the word “day” means a
calendar day unless otherwise specified; (j) the word “notice” means notice in
writing (whether or not specifically stated) and shall include notices,
consents, approvals and other communications contemplated under this Agreement;
(k) each accounting term not

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

12



--------------------------------------------------------------------------------

otherwise defined in this Agreement has the meaning assigned to it consistent
with the requirements of Accounting Standards; (l) the words “hereof,” “herein,”
“hereby,” “hereunder” and derivative or similar words refer to this Agreement
(including the Exhibits); (m) provisions that require that a Party, the Parties
or the Executive Steering Committee “agree,” “consent” or “approve” or the like
require that such agreement, consent or approval be specific and in writing,
whether by written agreement, letter, approved minutes or otherwise;
(n) references to any specific law, rule or regulation, or article, section or
other division thereof, shall be deemed to include the then-current amendments
thereto or any replacement law, rule or regulation thereof; and (o) neither
Party or its Affiliates shall be deemed to be acting “on behalf of” the other
Party hereunder. All Exhibits referred to herein are hereby incorporated by
reference. The headings contained in this Agreement are used only as a matter of
convenience, and in no way define, limit, construe or describe the scope or
intent of any Section of this Agreement. When calculating any cost, expense or
other amount hereunder no specific charge or element thereof shall be accounted
for more than once.

ARTICLE II

GRANT OF LICENSE

Section 2.1 Product License. Subject to the terms and conditions of this
Agreement, including Article 10, Pfenex hereby grants to Alvogen (a) an
exclusive license under the Pfenex Technology to Commercialize Product in the
Territory during the Term, and (b) a non-exclusive license under the Pfenex
Technology (i) to manufacture or have manufactured the Product (and components
thereof including the Drug Substance) inside or outside the Territory during the
Term solely for purposes of Commercialization of Product inside the Territory,
(ii) to conduct any development activities assigned to Alvogen under the
Development Plan inside or outside the Territory, but solely for the purpose of
Commercialization in the Territory with respect to Product during the Term,
(iii) to use the Regulatory Documentation to develop Regulatory Materials and
subsequently use such Regulatory Materials to: (A) obtain, maintain and use the
Regulatory Approvals in the Territory and (B) use, promote, distribute market
and sell the Product in the Territory, and (iv) as reasonably necessary to
comply with Applicable Law (collectively, the “Product License”). The Product
License shall be transferable solely in accordance with Section 12.7 and
sublicensable solely in accordance with Section 2.2.

Section 2.2 Sublicenses.

(a) The Product License includes the right to sublicense within the scope
thereof; provided, however, that Alvogen shall not sublicense to a Third Party
its license under the Pfenex Technology to Commercialize, or have manufactured,
Product in the Territory except (i) to a Third Party Supplier, or (ii) to a
Sublicensee. For clarity, it is understood and agreed that, Alvogen may use
Sublicensees and their Affiliates in the Territory, provided that (A) Alvogen
remains responsible to ensure that the activities of any such Sublicensees and
their Affiliates are consistent with the terms of this Agreement, and
(B) Alvogen (or its Affiliate) books sales of Product in the Territory in
accordance with Alvogen’s ordinary course of business.

(b) Alvogen shall obtain Pfenex’s written approval prior to the grant of any
sublicense which consent shall not be withheld and/or delayed. For the sake of
clarity, Pfenex shall

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

13



--------------------------------------------------------------------------------

respond to Alvogen within 10 days of a written request by Alvogen referencing
this Section 2.2 and identifying the proposed Sublicensee, the scope of the
proposed sublicense and the terms thereof whether Pfenex approves of the grant
of such sublicense. If Pfenex does not respond within such period, it will be
considered that Pfenex gave its consent to such sublicense.

(c) Alvogen shall be responsible for the failure by its Sublicensees and/or its
Affiliates to comply with all relevant restrictions, limitations and obligations
in this Agreement.

(d) Alvogen shall be entitled to transfer the Regulatory Approval, including for
the sake of clarity MAA Approval, to its Sublicensee, subject to the provisions
of this Agreement, including Section 10.4.

Section 2.3 No Implied Licenses; Retained Rights. Each Party acknowledges that
the rights and licenses granted under this Article II and elsewhere in this
Agreement are limited to the scope expressly granted. Accordingly, except for
the rights expressly granted under this Agreement, no right, title, or interest
of any nature whatsoever is granted whether by implication, estoppel, reliance
or otherwise, by either Party to the other Party, including to any Trademarks
owned or in-licensed by Pfenex. Without limiting the obligations hereunder
(including the exclusivity set forth in Section 2.4), all rights with respect to
Know-How, Patents or other Intellectual Property that are not specifically
granted herein are reserved to the owner thereof, and specifically, Pfenex
retains all rights under the Pfenex Technology to (a) Commercialize, Product
outside the Territory, (b) conduct development activities with respect to
Product (and components thereof including the Drug Substance) worldwide, solely
to support development and Commercialization of Product outside the Territory
and (c) engage and authorize Third Parties to conduct the activities described
in clauses (a) and (b). Alvogen agrees that it will not, and it will ensure that
its Affiliates will not, and it will not grant any Sublicensee the right to, use
or otherwise exploit the Pfenex Technology, except as expressly licensed and
permitted in this Agreement.

Section 2.4 Non-Competition. Neither Party nor their respective Affiliates nor
their Sublicensees shall, directly or indirectly, itself, through an Affiliate
or otherwise, (a) research, develop, seek or obtain MAA Approval or any other
Regulatory Approval in the Territory for (or take any actions directed thereto),
manufacture, market, import, offer for sale, sell or otherwise Commercialize
(including through a distributor or other Third Party) any Competing Product in
the Territory during the first five (5) years of the Term or (b) authorize or
assist (including by investing in or otherwise providing funding to) any Third
Party to do any of the foregoing. Without limiting the foregoing, Alvogen shall
notify Pfenex at least one (1) year prior to its, its Affiliates’ or its
Sublicensees’ filing of an MAA with respect to any Competing Product in the
Territory.

ARTICLE III

DEVELOPMENT / REGULATORY ACTIVITIES

Section 3.1 Pfenex Responsibilities. Pfenex (itself or, subject to Section 3.3,
through its Affiliates or Third Parties) shall use Diligent Efforts to
(a) provide Product necessary for the conduct of the E.U. BE Study, and
(b) conduct any analytical testing activities requirement to support the initial
MAA filing for the Product (to be filed through a centralized process as defined
in Section 3.2.1.1, part I, Annex I to Directive 2001/83/EC, as amended) for the
Territory, as set forth in the development plan and associated timelines
attached hereto as Exhibit 3.1 (as may be

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

14



--------------------------------------------------------------------------------

updated by the Executive Steering Committee, the “Development Plan”) and such
activities shall be conducted in accordance with applicable cGxP and Applicable
Law with the goal of supporting the preparation and filing of an MAA for the
Product and obtaining MAA Approval for the Product. Promptly after the filing of
the Regulatory Documentation with the FDA, but in any case within thirty
(30) days of such filing, Pfenex shall deliver to Alvogen a copy of such
Regulatory Documentation, provided that Alvogen and any Sublicensee may only use
such Regulatory Documentation and the Know-How incorporated therein pursuant to
the Product License, including the right to use such Regulatory Documentation
for compiling Regulatory Materials.

Section 3.2 Alvogen Responsibilities. Alvogen (itself or, subject to
Section 3.3, through its Affiliates or Third Parties) shall use Diligent Efforts
to:

(a) Procure and provide to Pfenex Reference Product from the E.U. and U.S.
necessary to support Pfenex’s analytical testing activities to be conducted in
accordance with the Development Plan, provided that Alvogen shall provide a
[***] sourced from each of the E.U. and U.S. as provided in the Development
Plan. The Parties shall share any expenses for such analytical testing
activities (as outlined in the Development Plan, including the costs for the RLD
and the Product that will be used for the analytical studies and the cost of the
3-way analytical studies) [***];

(b) Design and conduct a bioequivalence study as described in the Development
Plan (the “E.U. BE Study”) and will be responsible for all costs of such E.U. BE
Study; provided that (i) Pfenex shall [***] it incurs in accordance with the
Development Plan for such conduct of the E.U. BE Study, [***] and (ii) any
changes to the Development Plan are approved by Pfenex in writing in advance;

(c) prepare, file with the EMA and defend the MAA for Product and obtain MAA
Approval for Product and Regulatory Approval for each Major EU Country;

(d) Upon receipt of each MAA Approval and Regulatory Approval for Product in the
Territory, Alvogen shall notify Pfenex thereof;

(e) be responsible for and conduct (itself or, subject to Section 3.3(c),
through its Affiliates or Third Parties) (A) all Regulatory Commitment
Activities and post-marketing surveillance studies and data collection and
analysis with respect to Product in the Territory; (B) all pharmacovigilance
activities with respect to Product in the Territory (subject to the PV
Agreement); and (C) all medical investigations and evaluations and the reporting
of Adverse Drug Responses related to Product in the Territory, in each case
(clauses (A) – (C)) as required by EMA or the Regulatory Agency in the Territory
or otherwise under Applicable Law;

(f) have the exclusive right to control, and shall use Diligent Efforts to
conduct, a comprehensive strategy of all medical affairs matters relating to
Product in the Territory (the “Territory Medical Affairs Strategy”), including
with respect to (i) the preparation of any publication based on data and other
information relating to any trial or study with respect to Product in the
Territory, or (ii) the planning and implementation of congress participations,
medical education programs and key opinion leader or advisory board meetings
with respect to Product in the Territory;

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

15



--------------------------------------------------------------------------------

(g) use Diligent Efforts to take such other actions reasonably necessary to
maintain the Regulatory Approvals throughout the Territory; and

(h) at Pfenex’s request, (i) file and maintain with the applicable Regulatory
Agency(ies) a backup MAA for the Product to support a Regulatory Approval for
the Product throughout the Territory and obtain back up MAA Approvals thereon (a
“Backup MAA Approval”) as provided in this Agreement and (ii) cause its
Sublicensee to provide full support to obtain and maintain the Backup MAA
Approval. For clarity, subject to consent of the Sublicensee given pursuant to
Sublicensing Agreement, Alvogen may Commercialize Product under the Backup MAA
Approval as necessary or appropriate to maintain the Backup MAA Approval. If
Sublicensee does not consent to such sales, Alvogen shall obtain the Backup MAA
Approval at least twelve (12) months prior to expiry of the Sublicensing
Agreement or file the MAA corresponding to the Backup MAA Approval immediately
after the occurrence of any event (including the receipt of or issuance of any
termination or breach notice) that could result in termination of the
Sublicensing Agreement, in each case in order to allow sale of Product
immediately after expiry or termination of the Sublicensing Agreement.

(i) Alvogen shall bear all costs and expenses in connection with Alvogen’s
responsibilities under this Section 3.2 (the “Regulatory Commitment Costs”),
including the costs and expenses incurred in connection with the Commitment
Activities and the Territory Medical Affairs Strategy and regulatory costs.

Section 3.3 Coordination; Assistance; Subcontracting.

(a) The Party responsible for conducting a particular activity pursuant to this
Article III (with respect to such activity, the “Responsible Party”) shall keep
the other Party (the “Other Party”) reasonably informed as to the Responsible
Party’s (and its Affiliates’) planned activities (including written plans with
estimated timelines) and progress with respect to such activities (individually
and collectively, the “Article III Activities”) through quarterly updates to the
Executive Steering Committee.

(b) The Other Party shall cooperate and provide the Responsible Party with
reasonable assistance in connection with the performance by the Responsible
Party of its Article III Activities.

(c) The Responsible Party may subcontract to Affiliates or Third Parties (each,
a “Subcontractor”) any portion of its responsibilities with respect to
development of Product in the Territory. Each Subcontractor shall enter into a
written agreement with the Responsible Party pursuant to which such
Subcontractor shall (i) be bound by obligations of confidentiality and non-use
with respect to the Confidential Information of the Other Party or otherwise
relating to Product at least as protective as the obligations set forth in
Section 8.1 through Section 8.3, (ii) be bound by obligations with respect to
Intellectual Property sufficient to enable the Responsible Party to comply with
the terms and conditions of this Agreement as if the Responsible Party completed
any such subcontracted Article III Activity itself, (iii) be required to make
representations and warranties with respect to debarment comparable to the
representations and warranties made by the Responsible Party under
Section 9.2(g), (iv) be obligated to provide notice to the Responsible Party
upon becoming the subject of any investigation or debarment proceeding that
could lead to

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

16



--------------------------------------------------------------------------------

such Subcontractor becoming a Debarred Entity or Debarred Individual, and (v) be
required to comply with all Applicable Laws, including, if applicable, cGxP. The
Responsible Party shall supervise and be responsible under this Agreement for
the work of any such Subcontractor. No subcontracting of any obligation or
activity under this Agreement shall relieve the Responsible Party of any of its
obligations or responsibilities under this Agreement.

(d) The Responsible Party shall, and shall cause each Subcontractor engaged
pursuant to Section 3.3(c) to, maintain complete and accurate books and records,
in sufficient detail (and in good scientific manner appropriate for patent and
regulatory purposes, when applicable, and in compliance with all Applicable
Laws) and for purposes of demonstrating compliance with the terms hereof, that
fully and properly reflect all work done and results achieved with respect to
development of Product in the Territory (the “Product Records”). The Responsible
Party shall retain all Product Records for a period of at least three (3) years
or for such longer period to the extent required by Applicable Law. During such
period, upon the written request of the Other Party, the Product Records shall
be subject to inspection and audit by and at the expense of the Other Party no
more than two times in any Annual Period. Such audits shall occur upon
reasonable notice and during normal business hours by an independent auditor
selected by the Other Party and reasonably acceptable to the Responsible Party.
The Other Party shall treat all information received or subject to review under
this Section 3.3(d) as Confidential Information of the Responsible Party in
accordance with the provisions of Article VIII. The Other Party shall cause its
independent auditor to enter into a confidentiality agreement, in form and
substance reasonably acceptable to the Responsible Party, to maintain such
records and information of the Responsible Party in confidence in accordance
with Article VIII and not use such records or information except to the extent
permitted by this Agreement, including any enforcement of the provisions hereof.

(e) The Parties shall enter into one or more safety exchange or
pharmaco-vigilance agreements (each, a “PV Agreement”) on reasonable and
customary terms to ensure compliance with safety reporting requirements of all
applicable Regulatory Agencies globally (including in connection with
maintaining the MAA Approval and any Regulatory Approval for Product in the
Territory) by providing detailed procedures regarding the collection, exchange
and management of safety data relating to Product, including but not limited to
the establishment and maintenance of a global safety database (which database
shall be maintained by Alvogen), Adverse Drug Responses collection and
reporting, and maintenance of core safety information. Pfenex (itself, its
Affiliates and licensees) shall have reasonable access to such database and the
data therein, including the right to query such data to determine and report
safety signals.

Section 3.4 Regulatory Materials.

(a) Alvogen shall have the sole right to control filing or submission of
Regulatory Materials with the EMA and other Regulatory Agencies in the Territory
with respect to Product including the MAA Approval for Product and Regulatory
Approvals in the Territory, subject to Section 3.2 and the oversight of and in
consultation with the Executive Steering Committee, and shall be responsible for
managing all communications and interactions with the EMA and other Regulatory
Agencies in the Territory with respect to Product in the Territory. In all
cases, prior to the filing of any Regulatory Materials (including the MAA for
Product) for

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

17



--------------------------------------------------------------------------------

Product with the EMA, Alvogen shall provide a copy thereof to Pfenex (through
the Executive Steering Committee) for its review and comment. Pfenex shall have
fifteen (15) Business Days from the date it receives a copy of any Regulatory
Materials with respect to the Product to provide Alvogen with comments regarding
such Regulatory Materials, unless the EMA and other Regulatory Agencies in the
Territory or Applicable Law requires that such Regulatory Material(s) be filed
on a timeline that does not reasonably permit such advanced notice, in which
case Pfenex shall have as much time as is reasonably practicable to provide
Alvogen with comments. Alvogen shall consider all such comments in good faith.
Alvogen shall, to the extent permitted by Applicable Law, provide Pfenex with
(i) reasonable advanced notice (and in no event less than fifteen (15) Business
Days’ advance notice whenever feasible) of substantive meetings with any
Regulatory Agency in the Territory that are either scheduled with or initiated
by or on behalf of Alvogen or its Affiliates, (ii) an opportunity to have a
reasonable number (but at least two (2)) representatives participate in all
substantive meetings with the EMA and other Regulatory Agencies in the Territory
with respect to Product, and in any case keep Pfenex informed as to all material
interactions with the EMA and other Regulatory Agencies in the Territory with
respect to Product, and (iii) a copy of any material documents, information and
correspondence submitted to or received from the EMA and other Regulatory
Agencies in the Territory with respect to Product as soon as reasonably
practicable.

(b) To the extent permitted by Applicable Law and necessary or useful to
maintain the MAA Approval or other Regulatory Approval (including, in each case,
any supplement thereto) for Product in the Territory, Alvogen shall have a right
to refer to and use in any filing with respect to the MAA Approval for Product
or other Regulatory Approval in the Territory, all (i) regulatory filings
(including the MAA), (ii) MAA Approval, and (iii) documents, information and
data contained in such filings or approvals, which Pfenex has used or filed with
or produced to the EMA or FDA with respect to Product or the Pfenex Technology.
Pfenex shall submit and file with the EMA or other Regulatory Agencies in the
Territory all documents necessary or advisable to grant to Alvogen such rights
to such filings, approvals, documents, information or data, subject in each case
to the requirements and restrictions of the EMA or FDA. Alvogen may sublicense
the right of reference set forth in this Section 3.4(b) to its Sublicensees for
the Territory in accordance with Section 2.2.

(c) To the extent permitted by Applicable Law and necessary or useful to obtain
or maintain any marketing or other approval or for the filing of any Regulatory
Materials for Product for the development, manufacture, or Commercialization of
Product outside the Territory, Pfenex shall have a right to refer to and use in
filing for such approvals with Regulatory Agencies outside the Territory, all
(i) Regulatory Materials (including the MAA), (ii) MAA Approval and other
Regulatory Approvals in the Territory, and (iii) documents, information and data
contained in such filings or approvals, which Alvogen has used or filed with or
produced to the EMA with respect to Product or the Pfenex Technology. Alvogen
shall submit and file with the applicable Regulatory Agency all documents
necessary or advisable to grant to Pfenex such rights to such materials,
filings, approvals, documents, information or data, subject in each case to the
requirements and restrictions of the applicable Regulatory Agency. Pfenex may
sublicense the right of reference set forth in this Section 3.4(c) to its
licensees solely for use in connection with the development, manufacture, or
Commercialization of Product outside the Territory.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

18



--------------------------------------------------------------------------------

(d) Each Party disclaims any representation or warranty that any filings,
approvals, documents, information or data provided as set forth in this
Section 3.4 shall meet the requirements of any particular country, or that such
filings, approvals, documents, information or data shall be adequate or usable
by the other Party in connection with seeking any marketing authorization for
Product in any particular country.

(e) Each Party (the “Assisting Party”) shall cooperate and provide the other
Party with reasonable assistance in connection with the exercise by the other
Party of its rights and performance by the other Party of its obligations under
this Article III and, in connection therewith, the Assisting Party shall provide
to the other Party all Product dossiers and other information that are in the
Assisting Party’s possession or control (in such form as maintained by or on
behalf of the Assisting Party in the ordinary course of business, and without
obligation to provide any translations) and reasonably requested by the Other
Party for purposes of performing such obligations or exercising such rights with
respect to the Product, and the other Party shall be entitled to use such
dossiers and other information for such purpose.

ARTICLE IV

PAYMENTS

Section 4.1 Upfront Payment. In partial consideration of Alvogen’s rights under
this Agreement, Alvogen shall pay to Pfenex a one-time upfront payment in the
amount of [***] Dollars ($[***]), such amount to be paid within 3 Business Days
of the Effective Date. Such upfront payment shall be non-refundable and
non-creditable.

Section 4.2 [***] Payment. Within thirty (30) days of [***], Alvogen shall pay
to Pfenex a one-time payment in the amount of [***] Dollars ($[***]). Such
payment shall be non-creditable and non-refundable.

Section 4.3 [***] Payment. Within thirty (30) days of [***], Alvogen shall pay
to Pfenex a one-time payment in the amount of [***] Dollars ($[***]). Such
payment shall be non-creditable and non-refundable.

Section 4.4 Other Payments.

(a) Sublicense Consideration Sharing. In the event Alvogen receives any
consideration from a Sublicensee other than Net Sales (e.g., upfront or
milestone payments) (collectively, “Sublicense Consideration”), Alvogen shall
pay Pfenex [***] percent ([***]%) of all such Sublicense Consideration or [***]
dollars ($[***]), whichever is higher.

(b) Profit Share. In addition to amounts payable pursuant to Section 4.4(a),
commencing on the First Commercial Sale in the Territory and continuing so long
as there are Gross Profits in the Territory, Alvogen shall pay to Pfenex [***]%
of Gross Profit for each Quarterly Period, subject to any adjustment provided in
Section 4.4(c) (the “Pfenex Profit Share”). For example purposes only, and
without limiting anything to the contrary in this Section 4.4, an example of the
calculation of the Pfenex Profit Share is set forth on Exhibit 4.4(b).

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

19



--------------------------------------------------------------------------------

(c) If the actual COGS (ex works in the United States in bulk form) is in excess
of the base transfer price of $[***] (the “Target Price”) Pfenex shall be
responsible for [***]% of the COGs in excess of the Target Price and Alvogen
shall be responsible for [***]% of the COGS in excess of the Target Price. The
Target Price will be adjusted annually based on the percentage increase or
decrease in the most recent calendar year [***]. If at any time either Party
receives, or makes a good faith determination based on any then-available
information (including forecasts and pricing) that Pfenex will likely receive
[***] percent ([***]%) [***] of the Gross Profit (taking into account any Target
Price adjustment under this Section 4.4(c)), then such Party may provide a
written notice to the other Party regarding such situation (such notice, “Low
Profit Notice”). Upon the other Party’s receipt of a Low Profit Notice, the
Parties will meet and discuss in good faith equitable adjustments to the sharing
of the Gross Profit for the current and future Quarterly Periods. If the Parties
do not agree on such adjustments within thirty (30) days of a Low Profit Notice,
either Party may provide a termination notice to the other Party referencing
this Section 4.4(c) and stating that such first Party seeks to terminate the
Agreement. Promptly after delivery of such termination notice by Pfenex, or
receipt by Pfenex of a termination notice from Alvogen, Pfenex shall offer
execution of an agreement for the Product in the Territory to Alvogen’s
Sublicensee (“New Agreement”) by delivery of a written notice setting out
proposed terms, which shall never be more beneficial to Alvogen’s Sublicensee
than the terms in this Agreement (“ROFR Notice”). Pfenex shall deliver copy of
such ROFR Notice to Alvogen. For a period of thirty (30) days from Alvogen’s
receipt of the ROFR Notice (“Exercise Period”), Sublicensee shall be entitled to
express its interest in execution of the New Agreement by delivery of a written
notice to Pfenex (“Exercise Notice”). If Sublicensee delivers Exercise Notice to
Pfenex, Sublicensee and Pfenex shall enter into good faith negotiations with the
aim of executing the New Agreement within ninety (90) days, or any other longer
period agreed between Sublicensee and Pfenex (“Negotiation Period”). If
Sublicensee fails to confirm interest in execution of the New Agreement within
the Negotiation Period, or fails to deliver such Exercise Notice within the
Exercise Period, this Agreement shall be terminated and termination consequences
as stipulated in Section 10.6 shall apply. Furthermore, Pfenex shall be entitled
to offer execution of an in-license agreement for the Product in the Territory
to Third Parties under terms which, for a period of twelve (12) months after the
end of the Negotiation Period will not be more beneficial to such Third Parties
than the terms of this Agreement.

(d) If Sublicensee and Pfenex sign the New Agreement, this Agreement shall be
terminated and termination consequences stipulated in Section 10.6 shall apply.
Furthermore, Pfenex shall pay to Alvogen [***] percent ([***]%) royalty
calculated on Pfenex’s Profit Share or other considerations received from sale
of Products in the Territory throughout the term of the New Agreement
(“Royalty”). Sections 4.5, 4.6, 4.7, 4.8 and 4.9 shall apply to Royalty payable
by Pfenex to Alvogen even after termination of this Agreement, throughout the
term of the New Agreement.

(e) Within sixty (60) days following the end of each Quarterly Period following
the First Commercial Sale, Alvogen shall pay to Pfenex all amounts payable
pursuant to this Section 4.4 by wire transfer of immediately available funds to
the account designated by Pfenex.

Section 4.5 Reports. With respect to every Quarterly Period for which Alvogen is
obligated to make any payments under Section 4.4, Alvogen shall furnish to
Pfenex a written report

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

20



--------------------------------------------------------------------------------

for such Quarterly Period within thirty (30) days after the end of such
Quarterly Period showing in reasonably specific detail:

(a) the total gross amounts invoiced for Product sold by all Selling Persons and
the calculation of Net Sales for Product during such Quarterly Period, including
amounts deducted by category from gross amounts invoiced to arrive at Net Sales;

(b) a reasonably detailed calculation of the COGs for Product invoiced during
such Quarterly Period;

(c) calculation of Gross Profit;

(d) any Sublicense Consideration; and

(e) the total amounts due to Pfenex under Section 4.4.

Section 4.6 Payment Terms. All payments under this Agreement shall be made in
Dollars and, unless otherwise provided herein, shall be non-refundable and
non-creditable. Any payments or portions thereof due hereunder which are not
paid when due shall bear interest equal to the lesser of the rate equal to the
thirty (30) day effective federal fund rate (EFFR) for the date that payment was
due, as published by The Wall Street Journal, Internet Edition at www.wsj.com in
the “Money Rates” column, plus an additional two hundred (200) basis points, or
the maximum rate permitted by Applicable Law, calculated on the number of days
such payment is delinquent. This Section 4.6 shall in no way limit any other
remedies available to either Party.

Section 4.7 Records; Audit Rights. Alvogen shall, and shall cause other Selling
Persons to, maintain complete and accurate books and records, in sufficient
detail to confirm the accuracy of payments and costs with respect to payments
under this Agreement (the “Product Financial Records”). Alvogen shall retain all
Product Financial Records for a period of at least three (3) years or for such
longer period to the extent required by Applicable Law. During such period, upon
the written request of Pfenex, the Product Financial Records shall be subject to
inspection and audit by and at the expense of Pfenex no more than two times in
any Annual Period, unless for cause. Such audits shall occur upon reasonable
notice and during normal business hours by an independent auditor selected by
Pfenex and reasonably acceptable to Alvogen. Pfenex shall treat all information
received or subject to review under this Section 4.7 as Confidential Information
of Alvogen in accordance with the provisions of Article VIII. Pfenex shall cause
its independent auditor to enter into a confidentiality agreement, in form and
substance reasonably acceptable to Alvogen, to maintain such records and
information of Alvogen in confidence in accordance with Article VIII and not use
such records or information except to the extent permitted by this Agreement,
including any enforcement of the provisions hereof. If any such audit reveals
that Alvogen has failed to accurately make any payment required under this
Agreement, then Alvogen shall promptly pay to Pfenex any underpaid amounts due
under this Agreement, together with interest calculated as set forth in
Section 4.6, or Pfenex shall promptly pay to Alvogen any overpaid amounts paid
under this Agreement, as the case may be. If any such audit reveals an
underpayment of amounts due under this Agreement greater than five percent (5%)
of the amounts actually due for any Annual Period, then Alvogen shall pay the
reasonable out-of-pocket costs incurred in conducting such audit.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

21



--------------------------------------------------------------------------------

Section 4.8 Costs. Except as otherwise expressly provided herein, each Party
shall bear all costs and expenses of carrying out those activities allocated to
it hereunder, including the costs and expenses of its Affiliates and Third
Parties acting on its and its Affiliates’ behalf or under their authority.

Section 4.9 Annual Reconciliation and True-up. Certain payments and measurement
periods in this Agreement are based on Quarterly Periods, including but not
limited to the Gross Profit and Manufacturing Costs. The Parties shall perform a
reconciliation of all such amounts at the end of each Annual Period to determine
what such amounts would have been if they had been measured on the basis of an
Annual Period (with appropriate adjustments or consolidation of related caps,
threshold amounts, and other calculations). If the amount of any such payments
that would have been made under this Agreement for such Annual Period would have
been different than the payments calculated for the corresponding Quarterly
Periods, then the Parties shall adjust the payments in the last Quarterly Period
to eliminate such difference. The Parties, through the Executive Steering
Committee, shall establish a mechanism and timing to facilitate such
reconciliation.

ARTICLE V

MANUFACTURE OF PRODUCT; SALES AND MARKETING

Section 5.1 Manufacturing Responsibility. Except for the Product necessary for
Pfenex to conduct the activities described in Section 3.1, including supply of
Product necessary for Alvogen to conduct the E.U. BE Study, if required, Alvogen
shall be responsible for and control the manufacturing of Product (and
components thereof including Drug Substance and any assembly and packaging of
finished Products), for qualification of the components required for the
manufacture of such Product and preparing, filing and obtaining all related and
necessary Registrations (including the MAA) necessary for such manufacture for
all purposes under this Agreement, including for Commercialization, in the
Territory. In connection therewith, Alvogen may elect to manufacture, fill and
package Product itself or engage one or more Third Parties to manufacture, fill
or package Product on its behalf (each, a “Third Party Supplier”); however, such
engagement (other than with respect to Third Parties previously engaged by
Pfenex for such purpose or approved in accordance with the U.S. D&L Agreement)
shall be subject to the prior approval of Pfenex, not to be unreasonably
withheld conditioned or delayed. Pfenex shall use commercially reasonable
efforts to support Alvogen, at Alvogen’s cost, in negotiating and executing
contract manufacturing agreements for Product in the Territory (“Manufacturing
Agreement”) with the current manufacturers used by Pfenex for the Product in the
USA (“Current Manufacturers”), under substantially similar terms applicable for
manufacture and delivery of Products for the USA market; provided, however, that
Alvogen shall be solely responsible for ensuring that (a) Alvogen Malta
Operations Ltd. agrees to supply Alvogen the Products in the Territory under the
U.S. D&L Agreement as required or as is necessary under this Agreement under
terms substantially similar to the U.S. D&L Agreement until agreement with
Current Manufacturers become effective, (b) if Alvogen or one of Alvogen’s
Affiliates is a manufacturer of the Product, the corresponding contract
manufacturing agreement can be assigned by Alvogen to Pfenex without prior
written consent of Alvogen and Alvogen’s Affiliates, and (c) if Alvogen or one
of Alvogen’s Affiliates is not the manufacturer of the Product, the
corresponding contract manufacturing agreements can be assigned by Alvogen to
Pfenex either without prior

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

22



--------------------------------------------------------------------------------

written consent of the Current Manufacturer or contract manufacturer or with
prior written consent of the Current Manufacturer or contract manufacturer,
which shall not be unreasonably withheld, delayed or conditioned.

Section 5.2 Supplier Pricing. Alvogen shall use Diligent Efforts to negotiate
pricing discounts from Third Party Suppliers.

Section 5.3 Product Packaging and Labeling. Alvogen shall control the content
and type of packaging (and any changes or supplements thereto) for Product in
the Territory.

Section 5.4 Product Documentation. Alvogen shall control the content and type
of, and procurement of, at its own expense, all Product Documentation (and any
changes or supplements thereto) for Product in the Territory.

Section 5.5 Product Recalls. Alvogen shall have the exclusive right to control,
and shall be responsible for, any recall of Product in the Territory. Any costs
and expenses related to such recall shall be allocated in accordance with
Article XI.

Section 5.6 Product Pricing and Promotion; Agency Contacts.

(a) Alvogen shall, at its sole expense, have the exclusive right to control, and
shall be responsible for, the advertising, marketing, promotion (including
preparing and distributing Product Documentation), sales prices and pricing,
promotional and marketing strategies and terms of sale for Product in the
Territory. Alvogen shall be the contact for review and discussion of all Product
Documentation for Product with the applicable Governmental Authorities in the
Territory.

(b) If Alvogen or any of its Affiliates sells Product to a Third Party to whom
it also sells or otherwise provides other products or services (which are not
Bundled Products), Alvogen and its Affiliates shall not shift, allocate, price,
discount or otherwise weigh payments received in any such transaction or any
combination of transactions, with the purpose of reducing or disadvantaging the
Net Sales of Product in favor of any other product, service or consideration in
order to reduce the payments owed by Alvogen to Pfenex hereunder.

Section 5.7 Sales and Marketing. Alvogen shall use Diligent Efforts (including
with respect to the timing of the launch of Product) to Commercialize Product
throughout the Territory, including at least in each Major EU Country.

Section 5.8 Ex-Territory Sales; Export Monitoring.

(a) Ex-Territory Sales. Subject to Applicable Law and any written agreement
covering Commercialization efforts outside the Territory, neither Party shall
engage in any advertising or promotional activities relating to Product directed
primarily to customers or other buyers or users of Product located outside the
Territory in the case of Alvogen or inside the Territory in the case of Pfenex
(or other Persons acting under its or its Affiliates’ authority) (such territory
with respect to such Party, the “Commercial Territory”) or accept orders for
Product from or sell Product into the other Party’s Commercial Territory for its
own account, and if a Party

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

23



--------------------------------------------------------------------------------

receives any order for Product in the other Party’s Commercial Territory, it
shall refer such orders to the other Party.

(b) Export Monitoring. Each Party shall use reasonable efforts to monitor
exports of Product from its own Commercial Territory for commercialization in
the other Party’s Commercial Territory using methods permitted under Applicable
Law that are commonly used in the industry for such purpose, and shall promptly
notify the other Party of any such exports of Product from its Commercial
Territory. Each Party agrees to take reasonable actions requested in writing by
the other Party that are consistent with Applicable Law to prevent exports of
Product from its Commercial Territory for Commercialization in the other Party’s
Commercial Territory.

ARTICLE VI

PRODUCT TRADEMARK; INTELLECTUAL PROPERTY LITIGATION

Section 6.1 Product Trademarks.

(a) Alvogen and its Sublicensee shall be entitled to Commercialize Product in
the Territory under the Product Trademark of its choice and Alvogen and its
Sublicensee shall have the sole right to select the trade dress, style of
packaging, labeling and the like used in connection with the Commercialization
of Product in the Territory, including promotional or advertising taglines. All
goodwill associated therewith shall belong to Alvogen or its Sublicensee.
Alvogen or its Sublicensee shall register and renew, at its expense, each such
Product Trademark in the Territory.

(b) Nothing contained in this Agreement shall grant or shall be deemed to grant
to Pfenex any right, title or interest in or to the Product Trademark.

Section 6.2 Ownership of Product Inventions. All right, title and interest in
and to all inventions and Know-How, including all Intellectual Property rights
in the foregoing, made, conceived, reduced to practice or otherwise generated by
or on behalf of a Party or its Affiliates, or jointly by or on behalf of the
Parties or their Affiliates, in connection with this Agreement including
Alvogen’s manufacture and supply of Product (collectively, “Product Inventions”)
shall be solely owned by Pfenex. Alvogen hereby assigns to Pfenex all of its
right, title and interest in and to all Product Inventions (including related
Patents and Know-How) and agrees to execute and deliver all documents and
instruments reasonably requested by Pfenex to effect, evidence or record the
foregoing assignment. Alvogen shall promptly disclose to Pfenex all Product
Inventions made, conceived, reduced to practice or otherwise generated by or on
behalf of Alvogen or its Affiliates, solely or jointly, and shall promptly
respond to reasonable requests from Pfenex for additional information relating
to such Product Inventions.

Section 6.3 Patent Prosecution and Maintenance of Product Inventions.

(a) Pfenex shall have the first right to Prosecute and Maintain all Patents
claiming Product Inventions, at its own cost and expense, in the Territory.
Pfenex shall consult with Alvogen and keep Alvogen reasonably informed of the
status of such Patents in the Territory and shall promptly provide Alvogen with
all material correspondence received from the European Patent Office and each
other Governmental Authority responsible for administering the

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

24



--------------------------------------------------------------------------------

prosecution and maintenance and issuing of Patents in the Territory (the “Patent
Office”) in connection therewith. In addition, Pfenex shall promptly provide
Alvogen with drafts of all proposed material filings and correspondence to any
Patent Office with respect to such Patents for Alvogen’s review and comment
prior to the submission of such proposed filings and correspondence. Pfenex
shall consider in good faith any comments provided by Alvogen in a timely
manner, prior to submitting such filings and correspondence to any Patent
Office. If Pfenex decides to discontinue the Prosecution or Maintenance of any
such Patent, it shall notify Alvogen of such decision. Thereafter, Alvogen shall
have the right, but not the obligation, to Prosecute and Maintain such Patent at
its own cost and expense, if doing so does not, in Pfenex’s reasonable, good
faith determination, cause a material adverse effect on Pfenex’s Intellectual
Property rights covering products other than Product.

(b) Alvogen acknowledges the highly proprietary and confidential nature of
unpublished patent applications and related information and without limiting the
provisions of Article VIII agrees to limit the access to any such applications
and information received from Pfenex hereunder to those who need such access for
the purposes of this Section 6.3 and limit the use thereof solely to the
purposes of this Section 6.3. Without limiting the foregoing, any disclosures
made pursuant to this Section 6.3 will be structured in a manner so as to
provide reasonable access to the applicable information while limiting the risk
of adversely affecting the patentability of the subject matter disclosed.

Section 6.4 Third Party Actions.

(a) In the event that any Third Party commences any Action against either Party
or any of such Party’s Affiliates alleging that the Product (including the use
or the manufacture of Product) infringes any Intellectual Property of such Third
Party in the Territory (a “Third Party Action”), the Party against whom such
Action is commenced shall provide the other Party prompt written notice thereof,
and Alvogen shall have the sole right and responsibility to control the defense
of such Third Party Action (including the right to seek any license from such
Third Party, or enter into any settlement or compromise or consent to any
judgment with respect thereto) at Alvogen’s sole expense. If Pfenex or its
Affiliate is a defendant, then Pfenex or its Affiliate shall have the right to
participate with counsel of its selection (at its cost and expense) and Alvogen
shall use counsel reasonably acceptable to Pfenex, at Alvogen’s sole cost and
expense, and Alvogen shall continue to control and defend Pfenex or its
Affiliate until final judgment or settlement in such Third Party Action.

(b) Pfenex shall provide cooperation and assistance reasonably requested by
Alvogen in connection with any such Third Party Action, including (i) providing
Alvogen with detailed responses to its inquiries, and (ii) identifying and
providing witnesses who will assist in the preparation of evidence, provide
written evidence, appear as witnesses in court.

(c) In the event that, in the reasonable judgment of Alvogen (after consultation
with Pfenex), a Third Party is likely to commence an Action against either Party
or any of such Party’s Affiliates alleging that the Product (including the use
or the manufacture of Product) infringes any Intellectual Property of such Third
Party in the Territory, then Alvogen shall have the sole right and
responsibility to conduct inter partes actions, conduct post-grant proceedings

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

25



--------------------------------------------------------------------------------

before any Patent Office or seek a declaratory judgment in respect of any Patent
that may be asserted against the Product.

Section 6.5 Enforcement Actions.

(a) Each Party shall promptly give the other Party written notice (each, an
“Infringement Notice”) of any actual or suspected infringement, misappropriation
or other violation by a Third Party of the Pfenex Technology in the Territory
(“Infringing Activity”) that come to such Party’s or any of its Affiliates’
attention, as well as the identity of such Third Party and any evidence of such
Infringing Activity within such Party’s or any of its Affiliates’ custody or
control that such Party or any of its Affiliates is reasonably able to provide.

(b) Alvogen shall have the first right, but not the obligation, at its sole cost
and expense, to take any action in response to Infringing Activity arising from
the development, manufacture and/or Commercialization of a Competing Product in
the Territory (each, an “Enforcement Action”) and to enter into or permit the
settlement of such Enforcement Action; provided that Alvogen shall provide
prompt written notice of any Enforcement Action to Pfenex, permit Pfenex
(subject to the Common Interest Agreement) to review and comment on such
Enforcement Action and give reasonable consideration to any comments made by
Pfenex in relation to such Enforcement Action. If required by Applicable Law and
to the extent Alvogen does not have standing, Pfenex shall permit, and shall
take all actions reasonably necessary to enable, an Enforcement Action to be
brought in its name, including being joined as a necessary party, at Alvogen’s
sole cost and expense (other than any counsel selected separately to represent
Pfenex). Alvogen may not settle, compromise or consent to any judgment with
respect to any Enforcement Action without the prior written consent of Pfenex,
not to be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, Alvogen shall not have the right to initiate an Enforcement Action if
Pfenex has provided notice to Alvogen stating that, Pfenex has been advised by
reputable US or UK patent counsel), (i) the initiation of such Enforcement
Action would on balance of probabilities invalidate or materially narrow the
claims of any Pfenex Patent and (ii) such invalidation or narrowing would likely
have a material adverse impact on Pfenex or its Affiliates ability to enforce
its Intellectual Property, Trademarks or the Pfenex Technology; and if possible
will share such advice under a Common Interest Agreement.

(c) If Alvogen does not institute an Enforcement Action against the Infringing
Activity within three (3) months from the date of the Infringement Notice,
Pfenex shall have the right, but not the obligation, at Pfenex’s sole cost and
expense, to bring the Enforcement Action; provided that Pfenex shall provide
prompt written notice of any such Enforcement Action to Alvogen, permit Alvogen
(subject to the Common Interest Agreement) to review and comment on strategic
decisions and material pleadings and communications regarding such Enforcement
Action and give reasonable consideration to any comments made by Alvogen in
relation to such Enforcement Action. In such case and if required by Applicable
Law and to the extent Pfenex does not have standing, Alvogen shall permit, and
shall take all actions reasonably necessary to enable, an Enforcement Action to
be brought in its name, including being joined as a necessary party, at Pfenex’s
sole cost and expense. Pfenex may not enter into any settlement or consent to
any judgment with respect to any such Enforcement Action without the prior
written consent of Alvogen, not to be unreasonably withheld, delayed or
conditioned.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

26



--------------------------------------------------------------------------------

(d) In any Enforcement Action instituted by either Pfenex or Alvogen to enforce
the Pfenex Technology as provided herein above, the other Party (the
“Cooperating Party”) shall, at the reasonable request of the Party initiating
such Enforcement Action (the “Enforcing Party”), cooperate and provide
reasonable assistance to the Enforcing Party, including (i) providing the
Enforcing Party with documents (whether in written, electronic or other form)
related to the Pfenex Technology in the Territory, (ii) identifying and
describing any Intellectual Property that has been incorporated into the Pfenex
Technology in the Territory by the Cooperating Party, (iii) allowing inspection,
whether court-ordered or otherwise, of any facility owned, operated or
controlled by the Cooperating Party in the Territory, and (iv) identifying and
providing witnesses who will assist in the preparation of evidence, provide
written evidence, appear as witnesses in court and assist in other ways that the
Enforcing Party reasonably requests. To the extent that the cooperation or
assistance requested results in external costs being incurred by the Cooperating
Party, then the Enforcing Party shall be responsible for the payment of all
reasonably incurred external expenses.

Section 6.6 Patent Extensions.

(a) If elections with respect to obtaining patent term extension or supplemental
protection certificates or their equivalents in Territory with respect to the
Product becomes available, upon MAA Approval for the Product, Pfenex and Alvogen
shall mutually agree on the determination of which issued Patent in the
Territory to extend for the Product, and Alvogen shall take such reasonable
actions as are necessary to effectuate or assist in such extension.

(b) With respect to regulatory exclusivity periods, Alvogen or its Affiliate
shall be responsible for seeking and maintaining all such regulatory exclusivity
periods that may be available for the Product in the Territory, subject to
approval of the Party that is not responsible for seeking and maintaining such
exclusivity, such approval not to be unreasonably withheld, delayed or
conditioned.

Section 6.7 Reimbursement Requirements.

(a) To the extent that any Party would be required pursuant to this Article VI
to reimburse or pay the other Party for any costs or expenses incurred by such
other Party, such obligation shall be subject to submission by such other Party
of reasonable documentation with respect thereto. To the extent that either
Party would be entitled to be reimbursed for, or otherwise have paid, any costs
or expenses incurred by such Party, such costs and expenses shall only be
reimbursed or paid to the extent reasonably incurred by such Party and submitted
for reimbursement or payment pursuant to an invoice, which shall be payable in
accordance with Section 4.6.

Section 6.8 Recovered Amounts. Any monetary damages, court-ordered Third Party
costs, settlements, royalties or other recovery received from any Third Party
resulting from, arising out of or relating to any Enforcement Action, after
reimbursement of the Enforcing Party’s expenses, shall be treated as Gross
Profits and paid or retained by the applicable Party as appropriate to implement
the split of the Gross Profits set forth in Section 4.4.

Section 6.9 Common Interest Agreement. At the request of either Party, the
Parties shall enter into a common interest agreement in a reasonable and
customary form acceptable to both Parties (once entered into, the “Common
Interest Agreement”) to protect each Party’s

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

27



--------------------------------------------------------------------------------

privilege to the extent possible under Applicable Law and will be consistent
with that common interest agreement between the Parties entered into in
connection with the U.S. D&L Agreement dated September 1, 2017.

Section 6.10 Patent Marking. Alvogen shall mark (or cause to be marked) Product
Commercialized in the Territory with appropriate Pfenex Patent numbers or
indicia as provided in accordance with Applicable Law.

ARTICLE VII

EXECUTIVE STEERING COMMITTEE

Section 7.1 Formation and Purpose. In order to oversee, review and coordinate
the activities of the Parties under this Agreement, Pfenex and Alvogen will form
an executive steering committee upon the Effective Date (the “Executive Steering
Committee”), whose initial members are listed in the Product Memo. The Executive
Steering Committee shall, in accordance with the procedures set forth in
Section 7.4, (a) review and comment on the development and Commercialization of
Product in the Territory, (b) consult with Alvogen regarding filing the MAA with
the EMA and other applications for Regulatory Approval for the Product in the
Territory, (c) review and comment on the creation and implementation of
strategies related to the Pfenex Patents and Patents of Third Parties, in each
case with respect to the development (including obtaining MAA Approval and other
for Regulatory Approvals for the Product in the Territory), Commercialization of
Product in the Territory (collectively, “IP Strategy”), (d) serve as a forum for
discussion of matters relating to the development and Commercialization of
Product in the Territory, (e) establish one or more working committees and
subcommittees as may be established by mutual consent of Pfenex and Alvogen
(each, a “Working Committee”), and (f) perform such other duties as are
specifically assigned to the Executive Steering Committee in this Agreement. The
Executive Steering Committee shall be the primary forum for Pfenex and Alvogen
to communicate with one another regarding the plans for, and progress of, the
development and Commercialization of Product in the Territory.

Section 7.2 Membership. The Executive Steering Committee shall consist of three
(3) employees of Alvogen (or its Affiliate) appointed by Alvogen and three
(3) employees of Pfenex appointed by Pfenex. Unless otherwise agreed by the
Parties, the Executive Steering Committee and each Working Committee shall have
at least one (1) member with relevant decision-making authority from each Party
such that such committee is able to effectuate all of its decisions within the
scope of its responsibilities. Each Party shall ensure that each of its members
of the Executive Steering Committee shall be subject to the obligations of
non-use and non-disclosure of Confidential Information set forth in Article
VIII. The Parties may appoint members to the Executive Steering Committee that
are appointed to the similar committee under the U.S. D&L Agreement.

Section 7.3 Meeting Requirements. The Executive Steering Committee shall meet on
a quarterly basis (or more or less frequently if Pfenex and Alvogen mutually
agree) during the Term, and shall hold its first meeting within thirty (30) days
after the Effective Date. The Executive Steering Committee may meet by phone,
videoconference or in person. Each meeting shall be held on a date to be agreed
upon by Pfenex and Alvogen. Notwithstanding the foregoing, meetings

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

28



--------------------------------------------------------------------------------

may be called at any time if requested by either Party by prior written notice,
including the proposed agenda of the meeting, sent to the other Party at least
two (2) weeks in advance; provided that if a meeting is requested to be convened
urgently pursuant to this Agreement, Pfenex and Alvogen shall convene such
meeting as promptly as is practicable. At least one (1) member designated by
Alvogen and one (1) member designated by Pfenex shall be required to be present
at or participating in the meeting in order to establish a quorum for such
meeting. Each Party shall be able to invite a reasonable number of observers
(who may include consultants and experts) to each Executive Steering Committee;
provided that each such individual is subject to confidentiality obligations
consistent with the provisions of Sections 8.1, 8.2 and 8.3. The Parties may
coordinate meetings of the Executive Steering Committee with meetings of the
similar committee under the U.S. D&L Agreement.

Section 7.4 Decision-Making; Dispute Resolution.

(a) The Executive Steering Committee shall have a single chairperson who shall
(i) solicit agenda items from the other Executive Steering Committee members,
coordinate and prepare the agenda (which shall include any agenda items
reasonably proposed by Executive Steering Committee members from the other
Party), provide the agenda along with appropriate information for such agenda
reasonably in advance (to the extent possible) of any meeting and ensure the
orderly conduct of the Executive Steering Committee’s meetings, (ii) attend
(subject to the below) each meeting of the Executive Steering Committee, and
(iii) prepare and issue minutes of each meeting (which shall accurately reflect
the discussions and decisions of the Executive Steering Committee at such
meeting) in accordance with Section 7.5. Such minutes from each Executive
Steering Committee meeting shall not be finalized until the Executive Steering
Committee members from the other Party have reviewed and confirmed the accuracy
of such minutes as described in Section 7.5 and if not previously confirmed,
such matter shall be the first order of business at the next Executive Steering
Committee meeting. The Party appointing the chairperson shall alternate between
Pfenex and Alvogen every calendar year, and shall initially be designated by
Alvogen. In the event the chairperson or another member of the Executive
Steering Committee from either Party is unable to attend or participate in any
meeting of the Executive Steering Committee, the Party who appointed such
Executive Steering Committee chairperson or member may appoint a substitute
chairperson or other member for that meeting. All decisions of the Executive
Steering Committee and any Working Committee shall be made by consensus, with
each Party having one (1) vote. Each Party shall work in good faith to reach
consensus on matters and in no event shall either Party unreasonably withhold,
condition or delay any approval or other decision of the Executive Steering
Committee or a Working Committee hereunder. In the event a Working Committee
fails to reach consensus with respect to a particular matter within its
authority, then upon request by either Party such matter shall be referred to
the Executive Steering Committee for resolution.

(b) If the Executive Steering Committee is unable to reach a decision as to any
matter within its authority (including any matter expressly required to be
resolved by the Executive Steering Committee pursuant to this Agreement) after a
period of ten (10) Business Days, then either Pfenex or Alvogen may provide
written notice of such dispute to the President or Chief Executive Officer of
the other Party and such matter shall be resolved as set forth below. The Chief
Executive Officers (or their respective designees, who shall be senior officer
of Pfenex and

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

29



--------------------------------------------------------------------------------

Alvogen, but shall not be members of the Executive Steering Committee) of each
of Pfenex and Alvogen shall discuss the dispute in person or telephonically and
use their good faith efforts to resolve the dispute within thirty (30) days
after submission of such dispute to such officers. If any such dispute is not
resolved by the Chief Executive Officers or their designees within thirty
(30) days after submission of such dispute to such officers, then:

(i) the Chief Executive Officer of Pfenex shall have authority to finally
resolve, in such officer’s reasonable discretion exercised in good faith, all
disputed matters related to (A) the Pfenex Technology and the Prosecution and
Maintenance of Patents claiming Product Inventions and the enforcement thereof
(except for matters that Alvogen has the right to control pursuant to
Section 6.5(c)), (B) Pfenex’s responsibilities under the Development Plan and
the conduct of the activities thereunder as described in Section 3.1, (C) the
content of proposed publications or presentations under Section 8.8, and (D) the
existence of Safety Reasons under either Section 10.2(a)(iii) or
Section 10.2(b)(iii); and

(ii) the Chief Executive Officer of Alvogen shall have authority to finally
resolve, in such officer’s reasonable discretion exercised in good faith, all
matters related to (A) IP Strategy (other than as referenced in
Section 7.4(b)(i)(A)), (B) regulatory affairs with respect to Product in the
Territory (including communications and filings with the EMA and other
Regulatory Agencies in the Territory) and (C) the manufacture and
Commercialization of Product in the Territory.

Section 7.5 Meeting Minutes. The Parties shall reasonably cooperate to finalize
the definitive minutes of the Executive Steering Committee no later than thirty
(30) days after the meeting to which the minutes pertain, as follows: (a) the
chairperson of the Executive Steering Committee shall be responsible for
preparing and sending a draft of the minutes to the other Party’s members, and
shall furnish such draft within ten (10) days of such meeting, (b) the other
Party’s members shall have ten (10) days after receiving the draft minutes to
collect comments and to discuss any modifications thereof, and (c) within the
following ten (10) days any disputes as to the minutes shall be resolved between
the Parties and the final version of the minutes shall be issued by the Party
appointing the chairperson which shall be subject to approval by Alvogen and
Pfenex by signing and dating the minutes or unanimous approval of the Executive
Steering Committee at its next meeting. The minutes shall include a list of any
actions, decisions or determinations approved by the Executive Steering
Committee and a list of any issues yet to be resolved. In addition, the minutes
shall set forth the place and date where the next meeting shall be held.

Section 7.6 Expenses. Each of Pfenex and Alvogen shall be responsible for the
expenses of the participation of its members in the Executive Steering Committee
and any Working Committees, including travel costs.

Section 7.7 Working Committees. Each Working Committee shall (a) be comprised as
the Executive Steering Committee determines is necessary to fulfill its
responsibilities (it being understood that a particular Working Committee may
not necessarily have the same number of members from each Party), and (b) report
into and be subordinate to the Executive Steering Committee. A Working Committee
shall only have the authority expressly delegated to such Working Committee by
the Executive Steering Committee. Each Working Committee shall keep

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

30



--------------------------------------------------------------------------------

the Executive Steering Committee regularly informed of the activities that it is
tasked with overseeing or otherwise carrying out, both through in-person and
written reporting as reasonably necessary for the Executive Steering Committee
to fulfill its responsibilities with respect thereto.

Section 7.8 Committee Authority. Notwithstanding the creation of the Executive
Steering Committee and any Working Committee, each Party shall retain the
rights, powers and discretion granted to it under this Agreement, and no
committee shall be delegated or vested with rights, powers or discretion unless
such delegation or vesting is expressly provided herein, or the Parties
expressly so agree. Neither the Executive Steering Committee nor any Working
Committee shall have the power to (a) amend, modify or waive compliance with
this Agreement, (b) to determine whether or not a Party has met its diligence or
other obligations under the Agreement, or (c) to determine whether or not a
breach of this Agreement has occurred, and no decision of the Executive Steering
Committee or any such Working Committee, as applicable, shall be in
contravention of any terms and conditions of this Agreement. It is understood
and agreed that issues to be formally decided by the Executive Steering
Committee and any Working Committee, as applicable, are only those specific
issues that are expressly provided in this Agreement to be decided by the
Executive Steering Committee and any such Working Committee, as applicable.

Section 7.9 Day-to-Day Responsibilities. Each Party shall be responsible for
day-to-day implementation and operation of the activities under this Agreement
for which it has or is otherwise assigned responsibility under this Agreement,
provided that such implementation is not inconsistent with the express terms and
conditions of this Agreement, the decisions of the Executive Steering Committee
or any Working Committee within the scope of its authority specified herein or
Applicable Law. In the event that Pfenex renders such a binding decision, Pfenex
shall provide Alvogen with written notice of the decision within thirty
(30) days, including a description, in reasonable detail, of Pfenex’s reasoning
in support of the decision.

Section 7.10 Cooperation; Withdrawal.

(a) A Party that is obligated to cooperate with the other Party hereunder
(i) may consider all relevant factors including its other then-current
obligations and resource commitments when determining whether the cooperation
activities are reasonable, and (ii) shall not be obligated to obtain any
additional resources (including hire any personnel) to accomplish its
cooperation hereunder. Such Party’s obligation to cooperate in a particular
activity shall not alleviate the other Party’s obligation to perform the
underlying activity.

(b) At any time, and for any reason, Pfenex shall have the right to withdraw
from participation in the Executive Steering Committee or any or all of the
Working Committees upon notice to Alvogen referencing this Section 7.10(b),
which notice shall be effective immediately upon receipt. Thereafter, (i) any
information, documents or reports that a Party is otherwise required to provide
to the Executive Steering Committee pursuant to this Agreement shall be provided
directly to the other Party, and (ii) any matters delegated to the Executive
Steering Committee pursuant to this Agreement shall be made by mutual written
agreement of the Parties, subject to the dispute resolution and final
decision-making provisions of Section 7.4(b). For purposes of clarification,
Pfenex’s withdrawal from the Executive Steering Committee or any

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

31



--------------------------------------------------------------------------------

Working Committee shall not affect any other obligation or responsibility of
Pfenex set forth in this Agreement.

ARTICLE VIII

CONFIDENTIALITY; TAXES; NONSOLICITATION; PUBLICATIONS

Section 8.1 Confidentiality. Each of Pfenex and Alvogen acknowledges that, in
the course of discussions and negotiations and performing its obligations
hereunder, (a) it has received or may receive information from the other Party
and (b) the other Party may disclose to it information, data and processes that
such other Party wishes to protect from use by and disclosure to Third Parties
(all information described in clauses (a) and (b), unless subject to the
Confidentiality Exceptions, “Confidential Information”). Each Party shall retain
in confidence all Confidential Information of the other Party and (except as
expressly provided herein) shall not (i) use Confidential Information of such
other Party for any purpose other than the purposes indicated herein and in
connection with the performance of this Agreement or (ii) disclose such
Confidential Information to a Third Party other than its Agents without the
written consent of such other Party. Confidential Information shall not include
information that: (A) is or becomes public knowledge (through no fault of the
receiving Party or its Agents); (B) is made lawfully available to the receiving
Party, other than under an obligation of confidentiality, by a Third Party that,
to the knowledge of the receiving Party, is under no duty of confidentiality to
the disclosing Party; (C) is already in the receiving Party’s possession at the
time of receipt from the disclosing Party (and such prior possession can be
reasonably demonstrated by competent evidence by the receiving Party) other than
as a result of disclosure by a Third Party that, to the actual knowledge of the
receiving Party, was under a duty of confidentiality to the disclosing Party
with respect to such information; or (D) is independently developed by the
receiving Party or its Affiliates without the use of or reference to
Confidential Information of the other Party (and such independent development
can be reasonably demonstrated by competent evidence prepared by the receiving
Party) ((A) – (D), collectively, the “Confidentiality Exceptions”).
Notwithstanding the foregoing, a receiving Party may use and disclose
Confidential Information of the other Party (I) to the extent required by
Applicable Law; provided, however, that if legally permissible, the receiving
Party shall give the disclosing Party advance written notice as promptly as is
practicable to permit it to seek a protective order or other similar order, at
the disclosing Party’s sole cost, with respect to the disclosure of such
Confidential Information, and, thereafter, the receiving Party shall disclose
only the minimum Confidential Information that it is advised by counsel is
required to be disclosed in order to comply, (II) to the extent such disclosure
is reasonably necessary for the Prosecution and Maintenance of Patents
(including applications therefor) in accordance with Section 6.3, prosecuting or
defending litigation, conducting preclinical or clinical studies, or obtaining
and maintaining Regulatory Approvals (including MAA Approval), (III) in
communication with consultants and advisors (including financial advisors,
lawyers and accountants) and others on a need to know basis, in each case, under
appropriate nondisclosure and non-use obligations substantially equivalent to
those of this Agreement (provided that the disclosing Party shall be responsible
for any breach of this Section 8.1 by those parties to which it discloses
Confidential Information), or (IV) to the extent mutually agreed to by the
Parties in writing.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

32



--------------------------------------------------------------------------------

Section 8.2 Agents. Each of Pfenex and Alvogen shall limit disclosure of the
other Party’s Confidential Information to only those of its Affiliates,
Sublicensees, directors, managers, officers, employees and others (collectively
“Agents”) who are concerned with the performance of this Agreement, have a
legitimate need to know such Confidential Information in the performance of
their duties and are bound by written obligations of non-disclosure and non-use
at least as protective of the disclosing Party and its Confidential Information
as the terms hereof. Each Party shall be responsible for any breach of
Section 8.1 by its Agents and advisors (including financial advisors, lawyers
and accountants) and shall take all reasonably necessary measures to restrain
its Agents and advisors (including financial advisors, lawyers and accountants)
from unauthorized disclosure or use of the Confidential Information.

Section 8.3 Restrictions on Sharing Information. Notwithstanding anything to the
contrary, neither Party shall be obligated pursuant to this Agreement to
provide, or grant access to, any information (a) that it reasonably and in good
faith considers to be Confidential Information it is prevented from disclosing
to the other Party by an enforceable confidentiality agreement with a Third
Party and that such Party used Diligent Efforts to obtain the consent of such
Third Party to provide or grant access to the other Party, (b) the disclosure of
which would adversely affect the attorney-client privilege between such Party
and its counsel, or (c) the disclosure of which is not permitted pursuant to any
Applicable Law or requirement of a Governmental Authority; provided in each case
where information was not provided or access was not granted as would otherwise
be required under this Agreement, such Party shall inform the other Party of the
reason it was not provided or granted and a description of the specific nature
of the applicable information. Following the Effective Date and during the Term,
in connection with entering into any material agreement (or material amendment
thereof) with any Third Party related to the Business, each Party agrees to use
Diligent Efforts to negotiate with such Third Party to include provisions in
such agreement (or such amendment) sufficient to allow the other Party to
receive relevant Confidential Information of such Third Party.

Section 8.4 Prior LOI. This Agreement supersedes the Prior LOI in their
entirety, including with respect to information disclosed thereunder. All
information exchanged between the Parties under the Prior LOI shall be deemed
Confidential Information of the disclosing Party and shall be subject to the
terms of Section 8.1, Section 8.2 and Section 8.3.

Section 8.5 Taxes.

(a) The Parties agree that for U.S. federal income and other tax purposes they
will treat the transaction under this Agreement, unless otherwise required by
Applicable Law, as a collaboration agreement that does not constitute a
partnership or a joint venture, and agree to not take (or cause any Person to
take), any position on any Tax return or in the course of any audit, examination
or other proceeding inconsistent with such treatment, unless otherwise required
by Applicable Law and except upon a final determination of the applicable Taxing
Authority.

(b) Any and all payments by or on account of any obligation of any Party under
this Agreement shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law. If any Applicable Law (as determined in
the reasonable and good faith discretion of the applicable withholding Party)
requires the deduction or withholding of any Tax

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

33



--------------------------------------------------------------------------------

from any such payment by any Party, then the applicable Party shall be entitled
to make such deduction or withholding, any amount so deducted or withheld shall
be deemed paid to the other Party that was entitled to the payment subject to
withholding, shall timely pay the full amount deducted or withheld to the
relevant Taxing Authority in accordance with Applicable Law. To Alvogen’s
Knowledge, Applicable Law, does not require Alvogen to withhold any of Taxes
from any payment required under this Agreement. To the extent that as a result
of any change in any Tax law a payment to Pfenex pursuant to this Agreement
becomes subject to U.S. federal or Malta withholding Tax (or to an increased
rate of such withholding) after the date hereof, Alvogen shall indemnify Pfenex,
within ten (10) days after demand therefor, for the full amount of any
withholding Taxes imposed on such payment (including U.S. federal or Malta
withholding Tax imposed on amounts payable under this Section 8.5(b)).
Notwithstanding anything to the contrary, if Pfenex or any Affiliate thereof
actually obtains a refund or a credit from any Taxing Authority for any portion
of any Tax for which it was indemnified under this Section 8.5(b) by Alvogen,
Pfenex shall promptly reimburse Alvogen the amount of such refund or credit;
and, upon request by Alvogen, Pfenex shall obtain available refunds or credits
with respect to any such Taxes.

(c) Any Assignee shall indemnify the Non-Assigning Party, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 8.5) payable or paid by such Non-Assigning Party or required
to be withheld or deducted from a payment to such Non-Assigning Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Taxing Authority. Notwithstanding anything to the contrary in this
Agreement, if a Party (the “Taxed Party”) obtains a refund or credit from any
Taxing Authority for any portion of any Indemnified Tax paid by the other Party,
then the Taxed Party shall promptly reimburse the other Party the amount of such
refund or credit (but only to the extent of payments made under this
Section 8.5(c) with respect to the Taxes giving rise to such refund or credit),
net of all out-of-pocket expenses (including Taxes) of such Taxed Party and
without interest (other than interest paid by the relevant Taxing Authority with
respect to such refund or credit), and upon request, the Taxed Party shall use
Diligent Efforts to obtain available refunds or credits with respect to any such
Indemnified Taxes provided, however, that such Taxed Party, upon the request of
such Taxed Party, shall repay to such Taxed Party the amount of refund or credit
paid over pursuant to this sentence in the event that such Taxed Party is
required to repay such refund or credit to such Taxing Authority.

(d) All transfer, documentary, sales, use, excise, customs, charges, duties, ad
valorem, value added, stamp, registration, recording, property and other such
similar Taxes (other than, for the avoidance of doubt, Taxes assessed against
income), and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) lawfully assessed or charged in
connection with any of the transactions contemplated under this Agreement
(collectively, “Transfer Taxes”) shall be paid and borne 50% by Alvogen and 50%
by Pfenex when due, and the Party responsible under such Applicable Law for
paying such Transfer Taxes shall, at its own expense, file all necessary Tax
returns and other documentation with respect to all such Transfer Taxes and pay
such Taxes, and, if required by Applicable Law, the Parties will, and will cause
their Affiliates to, join in the execution of any such Tax returns and other
documentation.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

34



--------------------------------------------------------------------------------

(e) The Parties agree to cooperate with one another and use reasonable efforts
to reduce or eliminate tax withholding or similar obligations in respect of
royalties, milestone payments, and other payments made by Alvogen to Pfenex
under this Agreement. Pfenex shall provide Alvogen any tax forms that may be
reasonably necessary in order for Alvogen not to withhold tax or to withhold tax
at a reduced rate under an applicable bilateral income tax treaty. Each Party
shall provide the other with reasonable assistance to enable the recovery, as
permitted by applicable Laws, of withholding taxes, value added taxes, or
similar obligations resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party bearing such withholding tax or
value added tax.

Section 8.6 Nonsolicitation. Each Party (for purposes of this Section 8.6, a
“Soliciting Party”) agrees that, during the Term, such Soliciting Party will not
solicit for employment or consultancy, employ or engage as a consultant or
solicit the termination of employment or consultancy with the other Party (a
“Solicitation Action”), any individual that at the time of such Solicitation
Action (a) is an officer or employee of the other Party or a consultant that is
devoting a majority of such individual’s time to the business of the other
Party, and (b) is or was actively involved in the other Party’s performance of
its obligations hereunder; provided, however, that the foregoing shall not
prohibit (i) any advertisement or general solicitation (or hiring or engagement
as an employee or consultant as a result thereof) for employment or consultancy
not specifically directed at any such individual, (ii) the hiring or engagement
as an employee or consultant of any such individual who initiates employment or
consultancy discussions with such Soliciting Party, provided that such initial
discussions are not encouraged or solicited by such Soliciting Party, or
(iii) any Solicitation Action with respect to any individual following the
cessation of such individual’s employment with (or service as a consultant that
is devoting a majority of such person’s time to the business of) the other Party
without any solicitation or encouragement by such Soliciting Party.

Section 8.7 Public Announcements. Neither Party nor their respective Affiliates
shall make any public announcement regarding this Agreement or disclose the
terms and conditions of this Agreement to any Third Party without the prior
written consent of the other Party (not to be unreasonably withheld, delayed or
conditioned), except (a) to advisors (including consultants, financial advisors,
attorneys and accountants) on a need to know basis, in each case, under
circumstances that reasonably protect the confidentiality thereof, (b) to actual
and potential (i) licensees and collaborators with respect to Product, and
(ii) investors and acquirers of the Business or otherwise a majority of the
business or assets of such Party related to this Agreement in connection with
negotiations of definitive agreements, under reasonable conditions of
confidentiality, or (c) to the extent such disclosure is required by Applicable
Law (including securities laws). Notwithstanding the foregoing, (A) without the
prior written consent of the other Party, either Party may (I) file with the
Securities and Exchange Commission (the “SEC”) a Current Report on Form 8-K
describing this Agreement and the transactions contemplated hereby and (II) file
a copy of this Agreement with the SEC as an exhibit to such Current Report on
Form 8-K or a subsequent periodic report; provided that the filing Party shall
consult with the other Party so as to minimize the necessary disclosure and
shall seek confidential treatment of such portions of this Agreement or the
terms and conditions thereof as permitted under Applicable Laws, and (B) the
Parties agree to issue a joint press release announcing the execution of this
Agreement, which is attached hereto as Exhibit 8.7. Thereafter, Pfenex and
Alvogen may each disclose to

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

35



--------------------------------------------------------------------------------

Third Parties the information contained in such Current Report on Form 8-K or
such press release without the need for further approval by the other Party.

Section 8.8 Publications. Alvogen may publish or present data or results
relating to Product in scientific journals with primary circulation in the
Territory or at scientific conferences in the Territory, subject to the prior
review, comment and approval by Pfenex as set forth in this Section 8.8, which
approval shall not be unreasonably withheld, delayed or conditioned. Alvogen
shall provide Pfenex with the opportunity to review any proposed abstract,
manuscript or presentation which discloses information relating to Product by
delivering a copy thereof to Pfenex no less than thirty (30) days before its
intended submission for publication or presentation. Pfenex shall have ten
(10) days from its receipt of any such abstract, manuscript or presentation in
which to notify Alvogen in writing of its approval or any specific objections to
the disclosure. In the event that Pfenex has a reasonable basis for objecting to
the disclosure, it shall object in writing (with the basis therefor) within such
ten (10) day period, and Alvogen will not submit the publication or abstract or
make the presentation containing the objected-to information until the Parties
have agreed to the content of the proposed disclosure, and if the Parties are
unable to agree, the matter shall be referred to the Executive Steering
Committee. Alvogen shall delete from the proposed disclosure any Confidential
Information of Pfenex upon the request of Pfenex. Alvogen shall delay any
proposed disclosure to allow Pfenex sufficient time for the drafting and filing
of a patent application directed to any patentable subject matter identified by
Pfenex in such proposed disclosure. The Parties agree to take all reasonable
steps to address and resolve a notice of objection by Pfenex within thirty
(30) days of receipt of such notice. Once any such abstract or manuscript is
accepted for publication, Alvogen shall provide Pfenex with a copy of the final
version of the manuscript or abstract.

ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.1 Representations and Warranties of Pfenex. Pfenex hereby represents
and warrants to Alvogen as of the Effective Date as follows:

(a) Organization and Good Standing. Pfenex is duly incorporated, validly
existing and in good standing under the laws of Delaware, with all requisite
corporate power and authority required to conduct its business as presently
conducted.

(b) Authority. Pfenex has all requisite corporate power and authority to execute
and deliver this Agreement and to perform all of its obligations hereunder. The
execution and delivery by Pfenex of this Agreement and the performance by Pfenex
of its obligations hereunder have been duly authorized by all requisite
corporate action of Pfenex and no other action on the part of Pfenex or its
stockholders or board of directors is necessary to authorize the execution,
delivery or performance by Pfenex of this Agreement.

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Pfenex and constitutes the legal, valid and binding obligation of
Pfenex, enforceable against Pfenex in accordance with its terms, except to the
extent that the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization,

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

36



--------------------------------------------------------------------------------

moratorium or similar laws from time to time in effect affecting generally the
enforcement of creditors’ rights and (ii) general principles of equity.

(d) Non-Contravention. The execution and delivery of this Agreement by Pfenex
and the performance by Pfenex of its obligations hereunder, including the grant
of the Product License pursuant to Article II, does not and will not (i) violate
any provision of the organizational documents of Pfenex, (ii) conflict with or
violate any Applicable Law applicable to Pfenex or any of its assets or
properties, (iii) require any permit, authorization, consent, approval,
exemption or other action by, notice to or filing with any entity or
Governmental Authority (other than as expressly contemplated hereby),
(iv) violate, conflict with, result in a material breach of, or constitute (with
or without notice or lapse of time or both) a material default under, or an
event which would give rise to any right of notice, modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under, any permit or contract to which Pfenex is a
party or by which any of its properties or assets are bound, in each case that
are necessary for Pfenex’s performance of its obligations or grant of rights to
Alvogen hereunder, or (v) result in the creation or imposition of any Lien on
any part of the properties or assets of Pfenex.

(e) No Commissions. Pfenex is not under any obligation to pay any commission or
similar fee in connection with the transactions contemplated by this Agreement
for which Alvogen shall be made responsible or shall become obligated to pay for
any reason.

(f) No Litigation. There is no Action against Pfenex or any of its Affiliates or
that has been brought by Pfenex or any of its Affiliates which is pending or, to
Pfenex’s Knowledge, threatened in writing, and, to Pfenex’s Knowledge, there is
no investigation of Pfenex or its Affiliates pending before any Governmental
Authority, in each case (i) that would reasonably be expected to prevent the
consummation of the transactions contemplated by this Agreement, (ii) that would
reasonably be expected to materially adversely affect Pfenex’s development
activities for Product in the Territory, the Product in the Territory or the
conduct of the Business in the Territory, or (iii) that would reasonably be
expected to materially adversely affect reimbursement for Product under any
program funded by a Governmental Authority in the Territory.

(g) Compliance with Law. Pfenex and its Affiliates are, and have been at all
times, in compliance in all respects with Applicable Laws that are or were
applicable to its conduct of the Business or its ownership or use of Product in
the Territory.

(h) No Competing Products. Neither Pfenex nor its Affiliates currently owns,
in-licenses or is in the process of in-licensing a Competing Product in any
stage of development or Commercialization or currently has any ongoing program
to develop or acquire such a Competing Product. Pfenex has not out-licensed or
otherwise granted rights to any Third Party under any Pfenex Technology with
respect to Product or a Competing Product, in each case in the Territory.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

37



--------------------------------------------------------------------------------

(i) Pfenex Technology.

(i) Pfenex Controls the Pfenex Patents listed in the Product Memo, and Pfenex
has not granted any rights to any Third Party under the Pfenex Technology that
conflicts with the rights granted to Alvogen hereunder. None of the Pfenex
Patents is or has been the subject of any pending Action or, to Pfenex’s
Knowledge, the subject of any threatened Action with respect to inventorship
challenges, interferences, reissues, reexaminations, inter partes review, post
grant review, supplemental review, invalidation, opposition, cancellation,
abandonment or any order or decree of any Governmental Authority restricting the
use of such Pfenex Patent in connection with Product.

(ii) Neither Pfenex nor any of Pfenex’s Affiliates has received written notice
from any Third Party claiming that the practice of the Pfenex Technology or its
conduct of the Business infringes any patent claim of any Third Party or
misappropriates or makes any unauthorized use of any Intellectual Property of
any Third Party.

(iii) To Pfenex’s Knowledge, no Third Party is infringing, misappropriating or
making any unauthorized use of any Pfenex Technology in the Territory with
respect to a Competing Product, and there is no Action or investigation in
contemplation of an Action by Pfenex pending or threatened against any Third
Party related to the Pfenex Technology in the Territory with respect to a
Competing Product.

(iv) None of the Pfenex Technology is subject to any outstanding decree, order,
judgment or stipulation of a Governmental Authority against Pfenex, its
Affiliates or, to Pfenex’s Knowledge, any other Person restricting in any manner
the conduct of the Business.

(v) There are no contracts pursuant to which Pfenex in-licenses or otherwise has
rights under any Intellectual Property of any Third Party that is material to
the Business or the operation thereof.

(vi) To Pfenex’s Knowledge, Pfenex owns or has received all licenses or
otherwise has sufficient rights with respect to the Pfenex Technology necessary
for Pfenex to comply with the terms of this Agreement.

(vii) The Pfenex Expression Technology is not necessary for the conduct of the
Business, but in the event it is necessary, Pfenex has the right to license or
sublicense the Pfenex Expression Technology to Alvogen or any of its Affiliates,
without any obligation of Alvogen to make any payment of money, royalties or
other consideration in connection with the operation of the Business, including
Alvogen’s operation thereof after termination of this Agreement pursuant to
Section 10.2(a)(iii); and

(viii) Pfenex has taken commercially reasonable steps to protect and preserve
the confidentiality of all confidential information included in the Pfenex
Patents and has taken legally adequate measures to protect the Know-How that is
Controlled by Pfenex that is or would be material to the Business, in the case
of all such steps or measures, that are consistent with the practices of the
biotechnology industry, and all of Pfenex’s employees, contractors and
consultants who were or are engaged in the development or invention of any
Pfenex Technology

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

38



--------------------------------------------------------------------------------

have entered into written agreements with Pfenex validly and irrevocably
assigning to Pfenex all rights, title and interests in and to such Pfenex
Technology (or all such rights, title and interests have or are vested in Pfenex
as a matter of law).

(j) Debarment. Neither Pfenex nor any of its Affiliates, nor, to Pfenex’s
Knowledge, any of its subcontractors, employees or agents has ever been, is
currently, or is the subject of a debarment proceeding that could lead to that
party becoming, as applicable, a Debarred Entity or Debarred Individual.

(k) No Adverse Findings. To Pfenex’s Knowledge, there is no event, discovery,
fact, development, change or circumstance which, individually or in the
aggregate, has had or could reasonably be expected to have a material adverse
effect, only taking into consideration information reasonably available as of
the Effective Date, on the Development Plan or on the ability to obtain
Regulatory Approval for, manufacture, commercialize, promote, import, market,
offer for sale, sell or distribute Product in the Territory during the Term. To
Pfenex’s Knowledge, Pfenex has disclosed to Alvogen all material information (or
such information is available in Pfenex’s public filings) with respect to the
Product and the Business.

Section 9.2 Representations and Warranties of Alvogen. Alvogen hereby represents
and warrants to Pfenex as of the Effective Date as follows:

(a) Organization and Good Standing. Alvogen is duly incorporated, validly
existing and in good standing under the laws of Malta, with all requisite
corporate power and authority required to conduct its business as presently
conducted;

(b) Authority. Alvogen has all requisite corporate power and authority to
execute and deliver this Agreement and to perform all of its obligations
hereunder. The execution and delivery by Alvogen of this Agreement and the
performance by Alvogen of its obligations hereunder have been duly authorized by
all requisite corporate action of Alvogen and no other action on the part of
Alvogen or its stockholders or board of directors is necessary to authorize the
execution, delivery or performance by Alvogen of this Agreement;

(c) Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Alvogen and constitutes the legal, valid and binding obligation of
Alvogen, enforceable against Alvogen in accordance with its terms, except to the
extent that the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws from time to time in effect affecting generally the enforcement of
creditors’ rights, and (ii) general principles of equity;

(d) Non-Contravention. The execution and delivery of this Agreement by Alvogen
and the performance by Alvogen of its obligations hereunder does not and will
not (i) violate any provision of the organizational documents of Alvogen,
(ii) conflict with or violate any Applicable Law applicable to Alvogen or its
assets or properties, (iii) require any permit, authorization, consent,
approval, exemption or other action by, notice to or filing with any entity or
Governmental Authority (other than as expressly contemplated hereby),
(iv) violate, conflict with, result in a material breach of, or constitute (with
or without notice or lapse of time or both) a material default under, or an
event which would give rise to any right of notice, modification,

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

39



--------------------------------------------------------------------------------

acceleration, payment, cancellation or termination under, or in any manner
release any party thereto from any obligation under, any permit or contract to
which Alvogen is a party or by which any of its properties or assets are bound,
in each case that are necessary for Alvogen’s performance of its obligations or
grant of rights to Pfenex hereunder, or (v) result in the creation or imposition
of any Lien on any part of the properties or assets of Alvogen;

(e) No Commissions. Alvogen is not under any obligation to pay any commission or
similar fee in connection with the transactions contemplated by this Agreement
for which Pfenex shall be made responsible or shall become obligated to pay for
any reason;

(f) No Litigation. There is no Action against Alvogen or any of its Affiliates
or that has been brought by Alvogen or any of its Affiliates which is pending
or, to Alvogen’s Knowledge, threatened in writing, and, to Alvogen’s Knowledge,
there is no investigation of Alvogen or its Affiliates pending before any
Governmental Authority, in each case (i) that would reasonably be expected to
prevent the consummation of the transactions contemplated by this Agreement,
(ii) that would reasonably be expected to materially adversely affect the
Product or the conduct of the Business, or (iii) that would reasonably be
expected to materially adversely affect reimbursement for Product under any
program funded by a Governmental Authority;

(g) Debarment. Alvogen represents and warrants that neither it nor any of its
Affiliates, nor, to Alvogen’s Knowledge, any of its Subcontractors, employees or
agents has ever been, is currently, or is the subject of a debarment proceeding
that could lead to that party becoming, as applicable, a Debarred Entity or
Debarred Individual; and

(h) No Competing Products. Neither Alvogen nor its Affiliates currently owns or
is in the process of in-licensing a Competing Product in any stage of
development or Commercialization or currently has any ongoing program to develop
or acquire such a Competing Product.

Section 9.3 Covenants.

(a) Debarment by Pfenex. If, during the Term, Pfenex or any of its Affiliates,
subcontractors, employees or agents becomes or is the subject of any Regulatory
Agency investigation or debarment proceeding that could lead to Pfenex or such
Affiliate, subcontractor, employee or agent, as applicable, becoming a Debarred
Entity or Debarred Individual, Pfenex shall immediately notify Alvogen, and, if
such occurrence materially and adversely affects Pfenex’s ability to perform its
obligations hereunder or Alvogen’s ability to develop, obtain Regulatory
Approvals for, manufacture or Commercialize, Product in the Territory, then such
occurrence shall be deemed a material breach of this Agreement and Alvogen shall
have the right to terminate this Agreement pursuant to Section 10.2(b)(i).

(b) Debarment by Alvogen. If, during the Term, Alvogen or any of its Affiliates,
Subcontractors, employees or agents becomes or is the subject of any Regulatory
Agency investigation or debarment proceeding that could lead to Alvogen or such
Affiliate, Subcontractor, employee or agent, as applicable, becoming a Debarred
Entity or Debarred Individual, Alvogen shall immediately notify Pfenex, and if
such occurrence materially and adversely affects Alvogen’s ability to perform
its obligations hereunder, then such occurrence shall

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

40



--------------------------------------------------------------------------------

be deemed a material breach of this Agreement and Pfenex shall have the right to
terminate this Agreement pursuant to Section 10.2(a)(i).

(c) Assignment of Product Inventions. Each Party shall maintain valid and
enforceable agreements with all persons and entities acting by or on behalf of
such Party or its Affiliates under this Agreement which require such Persons to
assign to such Party their entire right, title and interest in and to all
Product Inventions made by such Person in connection with their activities under
this Agreement.

Section 9.4 Disclaimer of Warranties. EXCEPT AS SET FORTH IN SECTIONS 9.1 AND
9.2, PFENEX AND ALVOGEN EXPRESSLY DISCLAIM ANY WARRANTIES, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT
(INCLUDING THE PRODUCT AND PFENEX TECHNOLOGY), INCLUDING ANY WARRANTY OF
MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE.

Section 9.5 Insurance.

(a) To provide sufficient protection to both Pfenex and Alvogen, Pfenex and
Alvogen will each, individually, at its own cost and expense, obtain and
maintain in full force and effect, during the Term, the following lines of
insurance and specified limits:

(i) Commercial General Liability (including Premises Operations). The policy
must be on an occurrence form and include the following limits: Each Occurrence:
$1,000,000; General Aggregate: $2,000,000 for bodily injury and property damage.
This policy shall also include coverage for (a) broad form contractual
liability, (b) premises / operations liability and (c) personal and advertising
injury liability.

(ii) Commercial Umbrella Liability. This policy must include the following
limits: Occurrence Limit: $4,000,000; Aggregate Limit $4,000,000. This coverage
shall be in excess of the Commercial General Liability limits set forth in
Section 9.5(a)(i).

(iii) Product Liability Insurance. Beginning with the First Commercial Sale of
the Product in the Territory, limits of at least $15,000,000 per occurrence and
$15,000,000 in aggregate. This policy must be maintained and in full force and
effect for an additional three (3) years following the termination or expiration
of this Agreement.

(b) Insurance for each Party shall be primary and non-contributory to any
insurance or self-insurance maintained by the other Party. Each Party shall be
named as an additional insured within the other Party’s products liability and
general liability insurance policies; provided, that such additional insured
status will apply solely to the extent of the insured Party’s indemnity
obligations under this Agreement. All of the aforementioned lines can be
satisfied via any combination of primary, excess or umbrella insurance coverage.
Upon execution of this Agreement and upon written request thereafter, each Party
shall provide the other Party with an insurance certificate evidencing the
required insurance limits in this Section 9.5. Each Party shall provide thirty
(30) days’ notice to the other Party prior to any cancellation or material
change to the required insurance policies. All insurance companies utilized by a
Party to meet the

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

41



--------------------------------------------------------------------------------

requirements herein must have an A.M. Best Rating of “A-, VII” or better. Each
Party may self-insure all or any portion of the insurance requirements in this
Section 9.5 during any given Annual Period, as long as such self-insuring Party
has earnings before interest, tax depreciation and amortization expense of at
least $100,000,000 on the basis of such Party’s Accounting Standards for the
immediately preceding Annual Period. Additional insured status obligations will
operate in the same manner, whether insurance is carried through third parties
or through self-insurance.

ARTICLE X

TERM; TERMINATION

Section 10.1 Term. This Agreement shall become effective on the Effective Date
and continue until the earlier of (i) ten (10) years following the First
Commercial Sale in the Territory, or (ii) the date this Agreement is terminated
in accordance with Section 10.2 (such shorter period, the “Initial Term”). The
Agreement shall be renewed automatically for a subsequent ten (10) year period
(“Subsequent Term”, and together with the Initial Term, the “Term”)
automatically, unless the Parties agree not to renew the Agreement. Beginning
twelve (12) months prior to the expiration of the then-current Term and
notwithstanding Section 2.4, (a) at either Party’s request, the Parties shall
meet to discuss extensions of such Term in good faith and (b) at Pfenex’s
request and expense, Alvogen shall provide reasonable support to Pfenex to
obtain duplicate of the MAA Approval in the Territory; provided, however, that
Pfenex may not Commercialize Product in the Territory under Pfenex’s resulting
MAA until after expiration of such Term.

Section 10.2 Termination.

(a) Notwithstanding anything contained herein to the contrary, Pfenex may
terminate this Agreement in its entirety:

(i) upon ninety (90) days’ prior written notice to Alvogen if Alvogen has
materially breached this Agreement (with the specific nature of such breach
being identified in such notice) and Alvogen fails to cure such breach within
such ninety (90) day period; provided, however, that the failure to timely pay
any payment obligation that is subject to a good faith Dispute shall not be
deemed a material breach of this Agreement;

(ii) immediately upon written notice to Alvogen following, in the case of
insolvency, the appointment of a receiver by a court of competent jurisdiction
with respect to the assets of Alvogen, the assignment for the benefit of
creditors of the assets of Alvogen or the entry of an order for relief (or
similar ruling or proceeding) under applicable bankruptcy or insolvency laws
against Alvogen;

(iii) upon written notice to Alvogen based upon Safety Reasons. If Alvogen
disputes the existence of such Safety Reasons, such dispute shall be referred to
the Executive Steering Committee and Pfenex’s right to terminate this Agreement
shall be stayed during the pendency of such dispute resolution process;

(iv) as provided in Section 4.4(c);

(v) as provided in Section 4.4(d); or

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

42



--------------------------------------------------------------------------------

(vi) upon written notice to Alvogen if (A) Alvogen or any of its Affiliates or
Sublicensees, directly or indirectly, researches, develops, seeks or obtains MAA
Approval or any other Regulatory Approval in the Territory for (or takes any
actions directed thereto), manufactures, markets, imports, offers for sale,
sells or otherwise Commercializes (including through a distributor or other
Third Party) any Competing Product in the Territory between the Effective Date
and the fifth (5th) anniversary of the Effective Date or authorizes or assists
(including by investing in or otherwise providing funding to) any Third Party to
do any of the foregoing or (B) Alvogen or any of its Affiliates or Sublicensees
files an MAA or other Regulatory Approval in the Territory with respect to any
Competing Product after the fifth (5th) anniversary of the Effective Date or
authorizes or assists (including by investing in or otherwise providing funding
to) any Third Party to do any of the foregoing.

(b) Notwithstanding anything contained herein to the contrary, Alvogen may
terminate this Agreement in its entirety:

(i) upon ninety (90) days’ prior written notice to Pfenex, if Pfenex has
materially breached of this Agreement (with the specific nature of such breach
being identified in such notice) and Pfenex fails to cure such breach within
such ninety (90) day period;

(ii) immediately upon written notice to Pfenex following, in the case of
insolvency, the appointment of a receiver by a court of competent jurisdiction
with respect to the assets of Pfenex, the assignment for the benefit of
creditors of the assets of Pfenex or the entry of an order for relief (or
similar ruling or proceeding) under applicable bankruptcy or insolvency laws
against Pfenex;

(iii) upon written notice to Pfenex based upon Safety Reasons. If Pfenex
disputes the existence of such Safety Reasons, such dispute shall be referred to
the Executive Steering Committee and Alvogen’s right to terminate this Agreement
shall be stayed during the pendency of such dispute resolution process;

(iv) upon twelve (12) months’ prior written notice to Pfenex for any or no
reason, beginning one (1) year after the First Commercial Sale in the Territory;

(v) as provided in Section 4.4(c); or

(vi) as provided in Section 4.4(d).

(c) Notwithstanding anything contained herein, Alvogen shall promptly notify
Pfenex of delivery or receipt of any termination notice of a Sublicensing
Agreement and reason for delivery or receipt of such termination notice. If
termination notice of Sublicensing Agreement is not attributable to Sublicensee
(e.g., Sublicensee’s breach, insolvency, MAA application for Competing Product,
or Force Majeure affecting Sublicensee), then Alvogen shall inquire of
Sublicensee’s interest to negotiate and execute the New Agreement or supply
agreement directly with Pfenex and:

(i) If Alvogen’s Sublicensee shows interest in negotiation and execution of the
New Agreement with Pfenex within thirty (30) days of the notice to Pfenex

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

43



--------------------------------------------------------------------------------

pursuant to Section 10.2(c), Pfenex and Sublicensee shall initiate discussions
with the aim of execution of such agreement within hundred and twenty
(120) days. If Pfenex and Sublicensee sign the New Agreement or supply
agreement, this Agreement shall be deemed terminated and termination
consequences stipulated in Section 10.6 shall apply; or

(ii) If Sublicensing Agreement is terminated due to Alvogen’s breach and
Alvogen’s Sublicensee does not respond within thirty (30) days to offer of
negotiation and execution of the New Agreement, or Pfenex and Alvogen’s
Sublicensee do not sign the New Agreement or supply agreement, then (i) this
Agreement shall remain in effect, and (ii) Sublicensee shall retain rights
stipulated in Section 10.8, provided that Sublicensee has agreed that the
obligations stipulated in Section 10.8 of this Agreement are binding on it.

Section 10.3 General Effects of Expiration or Termination.

(a) If (i) Alvogen or Pfenex has no interest in extension of cooperation after
expiry of this Agreement pursuant to Section 10.1, or (ii) Alvogen receives a
termination notice from Pfenex pursuant to Section 10.2(a), or (iii) Alvogen
delivers a termination notice to Pfenex pursuant to Section 10.2(b), except if
Pfenex delivers termination notice due to breach of this Agreement by Alvogen’s
Sublicensee, then, in each case, Alvogen shall notify Sublicensee on lack of
interest of continuation of cooperation, or termination notice and inquire of
Sublicensee’s interest to discuss execution of the New Agreement or supply
agreement directly with Pfenex. If Sublicensee does not respond within thirty
(30) days, or confirms lack of interest in negotiating the New Agreement or
supply agreement, this Agreement shall be terminated in line with Section 10.2.
However, if Alvogen’s Sublicensee shows interest in execution of agreement with
Pfenex within such thirty (30) day period, Pfenex and Sublicensee shall initiate
discussions with the aim of execution of such agreement within hundred and
twenty (120) days. If Pfenex and Sublicensee sign the New Agreement or supply
agreement, this Agreement shall be terminated and termination consequences
stipulated in Section 10.6 shall apply.

(b) Except as otherwise expressly provided in this Article X, all rights and
obligations of the Parties under this Agreement shall terminate upon expiration
or termination of this Agreement for any reason.

(c) Notwithstanding anything contained in this Agreement to the contrary, in no
event shall the expiration or termination of this Agreement affect any Party’s
obligation to pay any amounts owed to any other Party as of the time of such
expiration or termination or release either Party of any other obligation or
liability which, at the time of such expiration or termination, has already
accrued to the other Party or which is attributable to a period prior to such
expiration or termination.

(d) Upon the expiration or termination of this Agreement, Articles I, XI and XII
and Sections 3.3(d) (for the period specified therein), 4.6 (inclusive, with
respect to the period prior to the effective date of termination), 4.8 (for the
period specified therein), 4.9 (with respect to the period prior to the
effective date of termination), 5.5 (with respect to any Product sold before
termination), 6.2, 8.1 (for a period of five (5) years after the effective date
of termination) 8.6 (for a period of twelve (12) months after the effective date
of termination), 9.4, 9.5(a)(iii) (for the

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

44



--------------------------------------------------------------------------------

period specified therein), 10.1(b), 10.3, 10.4 and 10.5 (in the circumstances
provided therein) shall survive and remain in effect.

Section 10.4 Additional Effects of Termination. If this Agreement is terminated
pursuant to Section 10.2(a)(i) (Alvogen breach), Section 10.2(a)(ii) (Alvogen
Insolvency), Section 10.2(a)(iv), Section 10.2(a)(vi), Section 10.2(b)(ii)
(Pfenex Insolvency), Section 10.2(b)(iv) (One Year Notice), or
Section 10.2(b)(v), then:

(a) Transition Assistance. At Pfenex’s sole election, either (x) subject to
Current Manufacturer’s or contract manufacturer’s consent (to the extent
required under the applicable contract manufacturing agreement), Alvogen shall
assign all then-current contract manufacturing agreements to Pfenex with such
Current Manufacturer(s) or contract manufacturer(s) or (y)(i) Alvogen shall
cooperate with Pfenex or its designee(s) to facilitate the transition of the
development and manufacture, if any, and Commercialization of Product in the
Territory to Pfenex or its designee(s) after the notice of termination of this
Agreement, (ii) upon request by Pfenex, Alvogen shall transfer to Pfenex some or
all quantities of any unlabeled Product in its or its Affiliates’ possession or
control, within thirty (30) days of Alvogen’s receipt of such request; provided,
however, that Pfenex shall pay Alvogen the actual cost that Alvogen incurred to
acquire the quantities so provided to Pfenex, and (iii) upon Pfenex’s request,
the Executive Steering Committee shall promptly (but in any event not more than
thirty (30) days after such request) meet and establish a transition plan to
implement the transition of the development, manufactures and Commercialization
of Product in the Territory to Pfenex or its designee(s). For the sake of
clarity if Pfenex does not make such request, Alvogen shall be entitled to sell
off remaining stock of the Products within 6 months from termination of this
Agreement. Accordingly, Alvogen shall take all actions reasonably necessary, and
cooperate with Pfenex or its designee(s), to facilitate a smooth, orderly and
prompt transition so that Pfenex or its applicable designee is reasonably
enabled and has control over any ongoing development, manufacture and
Commercialization of Product in the Territory.

(b) Regulatory Materials.

(i) Alvogen shall, and shall cause its Affiliates and Sublicensee(s) to covenant
(and Pfenex shall be a third party beneficiary thereof), to promptly assign and
transfer to Pfenex all Regulatory Materials and Regulatory Approval(s) for
Product in the Territory that are held or controlled by or under authority of
Alvogen, its Affiliates or Sublicensee(s), and shall take such actions and
execute such other instruments, assignments and documents as may be necessary to
effect the transfer of rights under such Regulatory Materials and Regulatory
Approval(s) to Pfenex and Pfenex shall assume all obligations, including
pharmacovigilance obligations, under all Applicable Laws with regard to such
Regulatory Materials and Regulatory Approval(s);

(ii) Alvogen shall cause each of its Affiliates and Sublicensees to covenant
(and Pfenex shall be a third party beneficiary thereof) to transfer all such
Regulatory Materials and Regulatory Approval(s) to Pfenex;

(iii) If Applicable Law prevents or delays the transfer of ownership or
possession of Regulatory Materials of Regulatory Approval for Product to Pfenex,
Alvogen shall grant, and does hereby grant, and shall cause any Affiliate or
Sublicensee to covenant (and Pfenex

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

45



--------------------------------------------------------------------------------

shall be a third party beneficiary thereof) to grant, to Pfenex an exclusive
(except as to Alvogen to the extent necessary to comply with Applicable Laws)
and irrevocable right of access and reference to such Regulatory Materials and
Regulatory Approval(s), and shall cooperate fully to make the benefits of such
Regulatory Materials and Regulatory Approval(s) available to Pfenex or its
designee(s); and

(iv) Alvogen shall provide to Pfenex copies of all such Regulatory Materials and
Regulatory Approval(s).

(c) Costs and Expenses. Except as expressly provided herein, each Party shall
perform its obligations under this Section 10.4 at its own costs.

Section 10.5 Additional Effects of Specific Terminations. If this Agreement is
terminated pursuant to Section 10.2(a)(iii) and Pfenex has exercised its final
resolution authority under Section 7.4(b)(i) with respect to the underlying
Safety Reasons, then (i) no payments under Section 4.4 shall be due for any
Gross Profit (or associated Net Sales) occurring after the effective date of
such termination, (ii) the Product License shall become perpetual and
irrevocable (provided, however, that such irrevocability shall not limit the
remedies available to any Party hereunder for breach of this Agreement),
(iii) Pfenex shall have no obligation to indemnify Alvogen under clause (f) of
Section 11.1 with respect to any activities after the effective date of such
termination, and (iv) Alvogen’s indemnification obligations under clauses
(e) and (f) of Section 11.2 shall not be subject to the limitations set forth in
Section 11.4. and in the case of clause (f) no portion of such Losses shall be
allocated to Pfenex under Section 11.5, and (v) Alvogen or its Sublicensee shall
retain all Regulatory Approvals.

Section 10.6 Additional Effects of Specific Terminations. If this Agreement is
terminated pursuant to Section 10.2(a)(v), Section 10.2(b)(vi), or
Section 10.2(c)(i) the last sentence of Section 10.3(a), then at Pfenex’s sole
election, either (x) subject to Current Manufacturer’s or contract
manufacturer’s consent (to the extent required under the applicable contract
manufacturing agreement), Alvogen shall assign all then-current contract
manufacturing agreements to Pfenex with such Current Manufacturer or contract
manufacturer(s) or (y)(i) Alvogen shall cooperate with Pfenex and Sublicensee to
facilitate the transition of the manufacture for the Territory to Pfenex or
Sublicensee, as per Pfenex’s instructions, (ii) upon Pfenex’s request, the
Executive Steering Committee shall promptly (but in any event not more than
thirty (30) days after such request) meet and establish a transition plan to
implement the transition of manufacture of Product for the Territory to Pfenex
or Sublicensee, (iii) Alvogen shall cease use of all Regulatory Materials and
Regulatory Approvals for Product in the Territory that are held or controlled by
or under authority of Alvogen and its Affiliates and will return such Regulatory
Materials to Pfenex, (iv) if Regulatory Approvals are held or controlled by or
under authority of Sublicensee and its Affiliates, all issues pertaining to such
Regulatory Approvals will be regulated by the New Agreement, (v) Alvogen shall
have no obligation to request cancellation, transfer or any other activity from
Sublicensee, (vi) Sublicensee shall be authorized to continue use of the
Regulatory Materials pursuant to provisions of the New Agreement, (vii) Alvogen
shall have no obligation to request cease of use, return of Regulatory
Materials, or any other activity with respect to such Regulatory Materials, and
(viii) Alvogen shall have the same rights as Pfenex in Sections 4.5, 4.6, 4.7,
4.8 and 4.9 with respect to Royalties which shall be payable to Alvogen pursuant
to Section

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

46



--------------------------------------------------------------------------------

4.4(d) and Pfenex shall comply with requirements from these Sections in respect
of Royalty, which shall survive termination of this Agreement for the period for
which Royalty shall be payable by Pfenex to Alvogen.

Section 10.7 Additional Effects of Expiry. If this Agreement expires pursuant to
Section 10.1, then (i) Alvogen or its Sublicensee shall retain the Regulatory
Approvals, (ii) the Product License shall be terminated, (iii) Alvogen shall
transfer all Regulatory Materials to Pfenex or its designee, (iv) the Product
License shall terminate and Alvogen hereby covenants, and will cause each of its
Affiliates and Sublicensees to covenant (and Pfenex shall be a third party
beneficiary thereof), that it will not exercise any rights under the Product
License and (v) Alvogen and its Affiliates and Sublicensees shall be permitted
to sell any remaining inventory of Products in the Territory in accordance with
this Agreement (as long as any payments received in connection with such sale
shall be subject to any payments owed to Pfenex under Article 4).

Section 10.8 Effects of Termination of the Sublicensing Agreement. The following
terms shall apply only if Sublicensing Agreement is terminated due to Alvogen’s
breach and Pfenex and Alvogen’s Sublicensee do not execute the New Agreement or
supply agreement, then: (i) Alvogen’s Sublicensee shall retain ownership of the
Product Trademark in the Territory and the Regulatory Approvals, (ii) the
Product License shall be terminated in its entirety, (iii) Alvogen’s Sublicensee
shall immediately return the Regulatory Materials and all other Confidential
Information to Alvogen, (iv) the Product License shall terminate and Alvogen’s
Sublicensee shall covenant, and will cause each of its Affiliates and
sublicensees to covenant (and Alvogen and Pfenex shall be a third party
beneficiary thereof), that it will not exercise any rights under the Product
License, (v) Alvogen’s Sublicensee shall be entitled to sell remaining stock of
the Products, (vi) at Pfenex’s request, (A) Alvogen shall assign all right title
and interest in and to the Backup MAA Approval or (B) Alvogen’s Sublicensee
shall provide full support to Pfenex in obtaining duplicate MAA Approval for the
Product and (vi) Pfenex shall be entitled to reference to all Regulatory
Approvals and any and all documents submitted to the Regulatory Authorities
hereunder for the purpose of obtaining and maintaining of the duplicate MAA
Approval for the Product in the Territory.

ARTICLE XI

INDEMNIFICATION AND LIABILITY LIMITS

Section 11.1 Indemnification by Pfenex. Pfenex shall indemnify, defend and hold
harmless (collectively, “Indemnify”) Alvogen, its Affiliates and its and their
respective directors, officers, employees, agents and representatives (the
“Alvogen Indemnitees”) from and against any and all losses, damages,
liabilities, penalties, costs and expenses (including reasonable attorneys’ fees
and court costs) (collectively, “Losses”), resulting from suits, claims, actions
and demands, in each case, brought by a Third Party (each, a “Third Party
Claim”) against any Alvogen Indemnitee arising out of (a) any breach by Pfenex
of any of its obligations or representations and warranties hereunder, (b) the
negligence, recklessness or willful misconduct by Pfenex or any of its
Affiliates or any of their respective officers, directors, employees, agents or
representatives in connection with the performance of this Agreement, (c) any
violation by

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

47



--------------------------------------------------------------------------------

Pfenex or any of its Affiliates or any of their respective officers, directors,
employees, agents or representatives of any Applicable Law applicable to the
performance of Pfenex’s obligations under this Agreement, (d) development of the
Product, actions performed pursuant to Section 3.1, or the performance under
this Agreement, in each case by Pfenex or any of its employees, agents, or
Affiliates, (e) Commercialization of the Product by Pfenex or any of its
employees, agents, Affiliates or licensees outside of the Territory, or (f) the
allocated portion (allocated in accordance with Section 11.5) of any claims
based upon product liability, bodily injury, death or property damage relating
to Product sold in the Territory during the Term. Pfenex’s obligation to
Indemnify the Alvogen Indemnitees pursuant to this Section 11.1 shall not apply
to the extent such Losses are attributable to a cause or event described in
Section 11.2. This Section 11.1 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

Section 11.2 Indemnification by Alvogen. Alvogen shall Indemnify Pfenex, its
Affiliates and its and their respective directors, officers, employees, agents
and representatives (the “Pfenex Indemnitees”) from and against any and all
Losses resulting from Third Party Claims against any Pfenex Indemnitee arising
out of (a) any breach by Alvogen of any of its obligations or representations
and warranties hereunder, (b) the negligence, recklessness or willful misconduct
by Alvogen or any of its Affiliates or any of their respective officers,
directors, employees, agents or representatives in connection with the
performance of this Agreement, (c) any violation by Alvogen or any of its
Affiliates and any of their respective officers, directors, employees, agents or
representatives of any Applicable Laws applicable to the performance of
Alvogen’s obligations under this Agreement, (d) regulatory actions, actions
performed pursuant to Section 3.2, or the performance under this Agreement, in
each case by Alvogen or any of its employees, agents, or Affiliates,
(e) Commercialization of Product by Alvogen or any of its employees, agents,
Affiliates or Sublicensees inside of the Territory (other than claims based upon
product liability, bodily injury, death or property damage relating to Product,
which are allocated in clause (f) of this Section 11.2 and clause (f) of
Section 11.1), or (f) the allocated portion (allocated in accordance with
Section 11.5) of any claims based upon product liability, bodily injury, death
or property damage relating to Product sold in the Territory during the Term.
Alvogen’s obligation to Indemnify the Pfenex Indemnitees pursuant to this
Section 11.2 shall not apply to the extent such Losses are attributable to a
cause or event described in Section 11.1. This Section 11.2 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

Section 11.3 Indemnification Procedure.

(a) The Party seeking indemnification under this Article XI (the “Indemnified
Party”) agrees to give prompt written notice (the “Indemnification Notice”) to
the Party against whom indemnity is sought (the “Indemnifying Party”) of the
assertion of any Third Party Claim, or the commencement of any proceeding in
respect of which indemnity may be sought under this Article XI; provided that
the failure of an Indemnified Party to promptly notify the Indemnifying Party on
a timely basis will not relieve the Indemnifying Party of any liability that it
may have to the Indemnified Party unless and to the extent the Indemnifying
Party demonstrates that it is materially prejudiced by the Indemnified Party’s
failure to give timely notice.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

48



--------------------------------------------------------------------------------

(b) If the Indemnifying Party does not object to any claim or claims made in the
Indemnification Notice in a written objection (the “Indemnification Objection”)
prior to the expiration of twenty (20) Business Days from the Indemnifying
Party’s receipt of the Indemnification Notice, the Indemnifying Party shall be
deemed not to object to the information contained within the Indemnification
Notice. If the Indemnifying Party delivers an Indemnification Objection within
such twenty (20) Business Day period, the Indemnifying Party and the Indemnified
Party shall attempt in good faith to resolve the dispute for twenty
(20) Business Days after the Indemnifying Party’s receipt of such
Indemnification Objection. If no resolution is reached, the dispute shall be
resolved in accordance with the provisions of Section 12.4 and Section 12.5.

(c) The Indemnifying Party, if it so elects, may assume and control the defense
of a Third Party Claim at the Indemnifying Party’s expense and shall consult
with the Indemnified Party with respect thereto, including the employment of
counsel reasonably satisfactory to the Indemnified Party; provided, however,
that the Indemnifying Party shall not have the right to assume control of such
defense if the claim that the Indemnifying Party seeks to assume control of
(i) seeks material non-monetary relief, or (ii) involves criminal or
quasi-criminal allegations; provided further that Alvogen shall be entitled to
assume and control (subject to Pfenex having the right to participate and
comment) the defense of Third Party Claims relating to clause (f) of
Section 11.2 and clause (f) of Section 11.1) as if it was the Indemnifying Party
for such claim. If the Indemnifying Party is permitted to assume and control the
defense of a Third Party Claim and elects to do so, the Indemnified Party shall
have the right to employ counsel separate from counsel employed by the
Indemnifying Party in any such action and to participate in the defense thereof,
but the fees and expenses of such counsel employed by the Indemnified Party
shall be at the expense of the Indemnified Party unless (A) the Indemnifying
Party has specifically agreed in writing otherwise, or (B) the Indemnifying
Party has failed to assume the defense and employ counsel (in which case the
fees and expenses of the Indemnified Party’s counsel shall be paid by the
Indemnifying Party if the Indemnifying Party otherwise has an obligation to
indemnify the Indemnified Party for the related Third Party Claim). If the
Indemnifying Party has assumed the defense of a Third Party Claim in accordance
with the terms hereof, the Indemnifying Party may not enter into a settlement or
consent to any judgment without the prior written consent of the Indemnified
Party unless (I) such settlement or judgment involves monetary damages only, all
of which will be paid, without limitation, by the Indemnifying Party, and no
admission of fault or culpability on behalf of any Indemnified Party, and (II) a
term of the settlement or judgment is that the Person or Persons asserting such
claim unconditionally and irrevocably release all Indemnified Parties from all
liability with respect to such claim; otherwise, the consent of the Indemnified
Party shall be required in order to enter into any settlement of, or consent to
the entry of a judgment with respect to, any claim (which consent shall not be
unreasonably withhold, delayed or conditioned). If the Indemnifying Party does
not assume or is not controlling the defense of a Third Party Claim for any
reason, then the Indemnified Party may retain counsel of its own choosing, at
the expense of the Indemnifying Party, and assume and control the defense of
such Third Party Claim, and the Indemnifying Party shall have the right to
employ counsel separate from counsel employed by the Indemnified Party in any
such action and to participate in the defense thereof, but the fees and expenses
of such counsel employed by the Indemnifying Party shall be at the expense of
the Indemnifying Party. The Indemnifying Party shall have no obligations with
respect to any Losses resulting from the Indemnified Party’s admission,
settlement or other communication without the

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

49



--------------------------------------------------------------------------------

prior written consent of the Indemnifying Party (which shall not be unreasonably
withheld, delayed or conditioned).

Section 11.4 Limitations on Liability. Notwithstanding any provision of this
Agreement to the contrary, any claims an Indemnified Party makes under this
Article XI will be limited as follows (except as provided in Section 10.5):

(a) Annual Deductible. The Alvogen Indemnitees shall only be entitled to
indemnification pursuant to this Article XI (excluding claims made under clause
(f) of Section 11.2 and clause (f) of Section 11.1) for Losses incurred in a
given Annual Period to the extent the aggregate amount of such Losses incurred
by the Alvogen Indemnitees in such Annual Period and for which the Alvogen
Indemnitees are entitled to indemnification pursuant to this Article XI
(excluding Losses relating to clause (f) of Section 11.2 and clause (f) of
Section 11.1) exceeds [***]% of the aggregate amount paid by Alvogen to Pfenex
in such Annual Period. The Pfenex Indemnitees shall only be entitled to
indemnification pursuant to this Article XI (excluding claims made under clause
(f) of Section 11.2 and clause (f) of Section 11.1) for Losses incurred in a
given Annual Period to the extent the aggregate amount of such Losses incurred
by the Pfenex Indemnitees in such Annual Period and for which the Pfenex
Indemnitees are entitled to indemnification pursuant to this Article XI
(excluding Losses relating to clause (f) of Section 11.2 and clause (f) of
Section 11.1) exceeds [***]% of the aggregate amount paid by Alvogen to Pfenex
hereunder in such Annual Period.

(b) Annual Cap. The aggregate amount of Losses incurred by the Alvogen
Indemnitees in a given Annual Period for which the Alvogen Indemnitees shall be
entitled to indemnification pursuant to this Article XI (excluding Loss claims
made under clause (f) of Section 11.2 and clause (f) of Section 11.1) shall be
limited to an amount equal to [***]% of the aggregate amount paid by Alvogen to
Pfenex hereunder in such Annual Period. The aggregate amount of Losses incurred
by the Pfenex Indemnitees in a given Annual Period for which the Pfenex
Indemnitees shall be entitled to indemnification pursuant to this Article XI
(excluding Loss claims made under clause (f) of Section 11.2 and clause (f) of
Section 11.1) shall be limited to an amount equal to [***]% of the aggregate
amount paid by Alvogen to Pfenex hereunder in such Annual Period.

(c) No Special or Indirect Damages. Except as arising out of a failure of a
Party to pay any amount owed hereunder, or arising as the result of the fraud by
a Party, or arising from breach of a Party’s confidentiality obligations in
Sections 8.1-8.3 or obligations under Section 2.4, neither Party, nor any of
their respective Affiliates, directors, members, officers, employees,
subcontractors or agents, shall have, under any legal theory (including
contract, negligence and tort liability), any liability to any other Party for
any consequential, special, indirect, incidental or punitive damages arising out
of or related to breach of this Agreement.

(d) Net of Insurance, Third-Party Recoveries and Tax Benefits. All Losses for
which any Indemnified Party would otherwise be entitled to indemnification under
this Article XI shall be reduced by the amount of insurance proceeds actually
received by an Indemnified Party from an insurance carrier, Tax benefits,
indemnification payments and other third-party recoveries to which any
Indemnified Party is entitled in respect of any Losses incurred by such
Indemnified

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

50



--------------------------------------------------------------------------------

Party. In the event any Indemnified Party or any of its Affiliates is entitled
to any insurance proceeds, Tax benefits, indemnity payments or any third party
recoveries in respect of any Losses (or any of the circumstances giving rise
thereto) for which such Indemnified Party is entitled to indemnification
pursuant to this Article XI, such Indemnified Party shall use commercially
reasonable efforts to obtain, receive or realize such proceeds, benefits,
payments or recoveries. In the event that any such insurance proceeds, indemnity
payments or other third-party recoveries (but not Tax benefits, which shall only
result in a one-time reduction in Losses at the time provided for below) are
obtained, received or realized by an Indemnified Party subsequent to receipt by
such Indemnified Party of any indemnification payment hereunder in respect of
the claims to which such insurance proceeds, indemnity payments or other
third-party recoveries relate, appropriate refunds shall be made promptly by the
relevant Indemnified Parties of all or the relevant portion of such
indemnification payment. For purposes of this Section 11.4(d), any Indemnified
Party will be deemed to realize a Tax benefit in respect of any Losses incurred
to the extent that the liability for cash income Taxes of the Indemnified Party
in the taxable period during which such Losses are incurred (calculated with
such Losses excluded) exceeds the actual liability for cash income Taxes of the
Indemnified Party for such taxable period (calculated with such Losses
included). If any Indemnified Party receives any indemnification payment
pursuant to this Article XI, at the election of the Indemnifying Party, such
Indemnified Party shall assign to the Indemnifying Party all of its claims for
recovery against third Persons as to such Losses, whether by insurance coverage,
contribution claims, subrogation or otherwise but only up to the amount of such
indemnification payment.

(e) Mitigation of Losses. An Indemnified Party shall use commercially reasonable
efforts to mitigate any Losses for which it is entitled to indemnification
pursuant to this Article XI. The Indemnifying Party shall have the right, but
not the obligation, and shall be afforded the opportunity by the Indemnified
Party to the extent reasonably possible, to take all available steps to minimize
Losses for which the Indemnified Party is entitled to indemnification before
such Losses actually are incurred by the Indemnified Party.

Section 11.5 Product Liability Allocation. All Losses relating to the indemnity
provisions contained in clause (f) of Section 11.2 and clause (f) of
Section 11.1 shall be allocated between Alvogen and Pfenex such that Pfenex
bears the Pfenex Profit Share (as in effect in the Quarterly Period when such
Losses were incurred) of such Losses and Alvogen bears the remainder of such
Losses.

Section 11.6 Cooperation. The Indemnified Party and Indemnifying Party shall
cooperate in all reasonable respects in connection with the defense of any Third
Party Action. At the reasonable request of the Indemnifying Party, each
Indemnified Party shall grant the Indemnifying Party and its representatives all
reasonable access to the books, records, employees and properties of such
Indemnified Party to the extent reasonably related to the matters to which the
applicable indemnification claim relates. All such access shall be granted
during normal business hours and shall be granted under the conditions which
shall not unreasonably interfere with the business and operations of such
Indemnified Party. Indemnifying Party and the Indemnified Party may, but are not
obligated to, share materials that are privileged or otherwise protected from
disclosure under applicable Law. To the extent the defense of any Action
presents the need for understanding of materials that are privileged or
otherwise protected from disclosure,

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

51



--------------------------------------------------------------------------------

The Parties agree to act in good faith in considering entry into a common
interest agreement (or similar agreement) that would facilitate these protected
materials to be shared in furtherance of defending the Action.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Force Majeure. Neither Party shall be held liable or responsible to
the other Party nor be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from the causes beyond the
reasonable control of the affected Party, including: fire, floods, earthquake,
tsunami, ice, tornado, hurricane, windstorm, eruption, explosion, sabotage or
vandalism, embargoes, war, acts of war (whether war be declared or not),
invasion, domestic or foreign terrorist act, act of a public enemy,
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, shortages of materials, failure of utilities, acts of God or acts,
omissions or delays in acting by any Governmental Authority (each, an event of
“Force Majeure”); provided that such affected Party shall provide the other
Party with prompt written notice of the circumstances surrounding such a
material failure or delay and will use Diligent Efforts to overcome the
difficulties created thereby and to resume performance of its obligations as
soon as practicable. If the performance of any such obligation under this
Agreement is delayed owing to such a Force Majeure for any continuous period of
more than one hundred eighty (180) days, the Parties will consult with respect
to an equitable solution, including the possibility of the mutual termination of
this Agreement. For the avoidance of doubt, the occurrence of an event of Force
Majeure shall not relieve any Party from fulfilling any obligation required
hereunder; rather, the period for performance of such obligation shall be tolled
during the occurrence of such Force Majeure.

Section 12.2 Notices. Any notice, request, approval or consent required or
permitted to be given by any Party shall be in writing and shall be to the
Parties at the addresses or facsimile number listed below, or such other address
or facsimile number as such Party will have last given by notice to the other
Party, and shall be deemed to have been sufficiently given when delivered in
person, transmitted by electronic mail (receipt verified) or by express courier
service (signature required) or five (5) days after it was sent by registered
mail, return receipt requested (or its equivalent), provided that no postal
strike or other disruption is then in effect or comes into effect within two
(2) days after such mailing.

 

If to Pfenex, to:    Pfenex Inc.    10790 Roselle Street    San Diego, CA 92121
   Attention: Patrick Lucy, Chief Business Officer    PKL@Pfenex.com With a copy
to:    Wilson Sonsini Goodrich & Rosati    650 Page Mill Road    Palo Alto, CA
94304    Attention: Ian B. Edvalson    iedvalson@wsgr.com    

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

52



--------------------------------------------------------------------------------

If to Alvogen, to:    Alvogen Malta Research and Development   

Malta Life Sciences Park, Sir Temi Zammit

Buildings, Level 4, Building 1, San Gwann Industrial Estate, SGN 3000, Malta

   Attention: Legal    [***] With a copy to:    Latham & Watkins LLP   

650 Town Center Drive

20th Floor

   Costa Mesa, CA 92626    Attention: [***]    [***]

Section 12.3 Governing Law. This Agreement and all matters and disputes arising
therefrom shall be construed, governed, interpreted and applied in accordance
with the laws of the State of New York, without giving effect to any conflicts
of laws principles.

Section 12.4 Internal Dispute Resolution. In the event that a dispute,
difference or question arises pertaining to any matters which are the subject of
this Agreement not otherwise resolved in accordance with Section 7.4(b) (a
“Dispute”), prior to the initiation of arbitration as described in Section 12.5,
the Dispute shall be submitted to the Chief Executive Officers (or their
respective designees) of Alvogen and Pfenex, who shall use their good faith
efforts to resolve the Dispute within ten (10) Business Days after notice is
provided pursuant to Section 12.2. If any such Dispute is not resolved by the
Chief Executive Officers or their designees within ten (10) Business Days after
submission of such Dispute to such officers, then the Dispute shall be resolved
in accordance with the arbitration procedure set forth in Section 12.5. For
clarity, Disputes include disagreements regarding (a) the interpretation of this
Agreement, and (b) the breach or alleged breach by a Party of its obligations
under this Agreement and associated remedies and damages of a Party in the event
of a breach of the Agreement by the other Party (and the structure and payment
of any such damages).

Section 12.5 Arbitration.

(a) If the Parties are unable to resolve a Dispute under Section 12.4, then the
Parties agree that all Disputes of any kind or nature (except those described in
Section 12.5(c)) shall be resolved exclusively pursuant to the alternative
dispute resolution terms and conditions set forth in Exhibit 12.5; provided that
judgment upon any arbitral award may be confirmed and entered by any court
having competent jurisdiction over the Parties or their assets. The
determination resulting from such alternative dispute resolution shall be final,
binding and non-appealable for purposes of this Agreement. Nothing in
Section 12.4 or this Section 12.5 shall limit any Party’s right to seek and
obtain in any such alternative dispute resolutions any equitable relief to which
such Party is entitled hereunder.

(b) Notwithstanding Section 12.4 and Section 12.5(a), an application for
emergency or temporary injunctive relief by any Party shall not be subject to
internal dispute

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

53



--------------------------------------------------------------------------------

resolution under Section 12.4 or alternative dispute resolution under
Section 12.5(a); provided, however, that the remainder of any such Dispute
(beyond the application for emergency or temporary injunctive relief) shall be
subject to internal dispute resolution under Section 12.4 and alternative
dispute resolution under Section 12.5(a), as applicable.

(c) Any Dispute relating to the ownership, scope, validity, enforceability or
infringement of any Patent covering the manufacture, use or sale of Product or
of any trademark rights relating to any Product shall be submitted to the
Governmental Authority of competent jurisdiction in the country where such
Patent or trademark exists.

Section 12.6 Relationship of the Parties. The relationship of the Parties under
this Agreement is that of independent contractors. Nothing contained in this
Agreement, nor the performance of any obligations under this Agreement, shall
create an association, partnership, joint venture or relationship of principal
and agent, master and servant, or employer and employee between the Parties. No
Party has any express or implied right or authority under this Agreement to
assume or create any obligations or make any representations or warranties on
behalf of or in the name of the other Party or such other Party’s Affiliates.

Section 12.7 Assignment. Neither Party may assign, transfer or sublicense any of
its rights or obligations under this Agreement without the prior written consent
of the other Party, except that any Party may assign this Agreement, without
such consent, (a) in whole or in part to an Affiliate of such Party, upon
written notice to the other Party of such assignment, provided that such Party
hereby guarantees the performance of any such Affiliate, or (b) in whole to any
Third Party successor by merger, acquisition or sale of all or substantially all
of such Party’s assets to which this Agreement relates, upon written notice to
the other Party of any such assignment, provided that such Third Party shall
assume the obligations and covenants of the assigning Party under this
Agreement. Except as expressly provided in this Section 12.7, any attempted
assignment or transfer of this Agreement shall be null and void. As a condition
to the effectiveness of any permitted assignment of this Agreement, in whole or
in part, the Assignee shall first agree in writing to the provision contained in
Section 8.5(c). The Parties intend that Alvogen will assign its distribution and
payment obligations hereunder to Alvogen, Inc. or another Affiliate of Alvogen.

Section 12.8 Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective permitted successors
and assigns; and by their signatures hereto, each Party intends to, and does
hereby, become bound.

Section 12.9 Entire Agreement; Amendments. This Agreement, the Product Memo, the
Common Interest Agreement, and the schedules and exhibits hereto and thereto,
contain the entire understanding of the Parties with respect to the subject
matter herein, and cancel all previous agreements (oral and written including
the Prior LOI), negotiations and discussions, dealing with the same subject
matter. The Parties, from time to time during the Term, may modify any of the
provisions hereof only by an instrument in writing duly executed by the Parties.
For clarity, this Agreement and the U.S. D&L Agreement are independent from each
other.

Section 12.10 Severability. If any part or parts of this Agreement are held to
be illegal, void or ineffective, the remaining portions of this Agreement shall
remain in full force and effect.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

54



--------------------------------------------------------------------------------

If any of the terms or provisions of this Agreement are in conflict with any
Applicable Law, then such term(s) or provision(s) shall be deemed inoperative to
the extent that they may conflict therewith, and shall be deemed to be modified
so as to conform with such Applicable Law. In the event of any ambiguity
respecting any term or terms hereof, the Parties agree to construe and interpret
such ambiguity in good faith in such a way as is appropriate to ensure its
enforceability and viability. If any exclusive remedy provided hereunder is
determined to be unenforceable, then the Party entitled to such remedy shall in
lieu thereof be entitled to such other remedies as are available to such Party
under this Agreement or in law or equity under Applicable Law, subject in any
case to the limitations imposed by, and other terms of, this Agreement.

Section 12.11 Waiver. No failure or delay on the part of any Party in either
exercising or enforcing any right under this Agreement shall operate as a waiver
of, or impair, any such right. No single or partial exercise or enforcement of
any such right shall preclude any other or further exercise or enforcement
thereof or the exercise or enforcement of any other right. No waiver of any such
right shall have effect unless given in a signed writing. No waiver of any such
right shall be deemed a waiver of any other right.

Section 12.12 English Language. This Agreement shall be written and executed in
the English language. Any translation into any other language shall not be an
official version hereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

Section 12.13 Counterparts. This Agreement may be executed in multiple
counterparts, and all such executed counterparts shall constitute the same
agreement.

Section 12.14 Electronic Execution and Delivery. A facsimile, PDF or other
reproduction of this Agreement may be executed by one or more Parties, and an
executed copy of this Agreement may be delivered by one or more Parties by
facsimile, e-mail or other electronic transmission device pursuant to which the
signature of or on behalf of such Party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any Party, all Parties agree to execute an original of this
Agreement as well as any facsimile or reproduction thereof. The Parties hereby
agree that no Party shall raise the execution of a facsimile, PDF or other
reproduction of this Agreement, or the fact that any signature or document was
transmitted or communicated by facsimile, e-mail or other electronic
transmission device, as a defense to the formation of this Agreement.

Section 12.15 Bankruptcy License Protection. Notwithstanding anything contained
in this Agreement to the contrary, all licenses and rights to licenses granted
under or pursuant to this Agreement (including without limitation the Product
License) are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Bankruptcy Code. The Parties agree that the “royalties” (as such term is
used in Section 365(n) of the Bankruptcy Code) to be paid under this Agreement
are those payments described in Section 4.4 of this Agreement. Alvogen, as the
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code, and upon
commencement of a bankruptcy proceeding by or against Pfenex under the
Bankruptcy Code, shall

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

55



--------------------------------------------------------------------------------

be entitled to a complete duplicate of, or complete access to (as Alvogen deems
appropriate), any such intellectual property and all embodiments of such
intellectual property. Such intellectual property and all embodiments thereof
shall be promptly delivered to Alvogen (i) upon any such commencement of a
bankruptcy proceeding upon written request therefor by Alvogen, unless Pfenex
elects to continue to perform all of its obligations under this Agreement, or
(ii) if not delivered under clause (i) above, upon the rejection of this
Agreement by or on behalf of Pfenex, upon written request therefor by Alvogen,
and each Party hereby acknowledges and agrees that the foregoing shall serve as
its consent to such transfer of the intellectual property and all embodiments
thereof. The foregoing provisions of this Section 12.15 are without prejudice to
any rights Alvogen may have arising under the Bankruptcy Code or other
Applicable Law.

Section 12.16 Further Assurances. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may
reasonably be necessary or appropriate in order to carry out the purposes and
intent of this Agreement.

Section 12.17 Compliance with Applicable Laws. Each Party shall comply with all
Applicable Laws governing its performance of the terms of this Agreement.

Section 12.18 Expenses. Except as otherwise expressly set forth herein, each
Party shall pay all costs and expenses incident to its negotiation and
preparation of this Agreement and to its performance and compliance with all
obligations contained herein on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel and other
advisors.

Section 12.19 Third Party Beneficiaries. Nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any Person, other than
the Parties and their respective permitted successors and assigns, any rights or
remedies under or by reason of this Agreement, except as expressly contemplated
by the terms of Article XI.

Section 12.20 Equitable Remedies. Each Party acknowledges that a breach or
threatened breach by such Party of any of its obligations under this Agreement
may give rise to irreparable harm to the other Party for which monetary damages
may not be an adequate remedy and hereby agrees that, in the event of such
breach or a threatened breach by any Party of any such obligations, the other
Party suffering such harm shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
seek equitable relief, including a temporary restraining order, an injunction or
specific performance, subject in any case to Sections 12.4 and 12.5, without the
obligation to post any bond.

(The remainder of this page is intentionally left blank. The signature page
follows.)

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.

 

PFENEX INC. By:  

/s/ Eef Schimmelpennink

Name:   Eef Schimmelpennink Title:   CEO ALVOGEN MALTA (Out-Licensing) LTD. By:
 

/s/ Edin Buljubasic

Name:   Edin Buljubasic Title:   Director

[Signature Page to Development and License Agreement]

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

57



--------------------------------------------------------------------------------

Exhibit 3.1

Development Plan

[***]

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

58



--------------------------------------------------------------------------------

Exhibit 4.4(b)

Example of Pfenex Profit Share Calculation

[***]

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

59



--------------------------------------------------------------------------------

Exhibit 8.7

Press Release

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

60



--------------------------------------------------------------------------------

LOGO [g697801dsp140.jpg]

Pfenex and Alvogen Expand Development and Commercialization Collaboration for
PF708, a

Therapeutic Equivalent Candidate to Forteo®/Forsteo®, to the EU, MENA, and ROW

Distribution and Promotion by established regional players Theramex and Tamer
Group (SAJA)

- - -

SAN DIEGO, February [XX], 2019 —Pfenex Inc. (NYSE American: PFNX) and Alvogen
Ltd. today announced entering into agreements expanding their collaboration to
develop and commercialize Pfenex’s lead product candidate, PF708, a proprietary
teriparatide therapeutic equivalent candidate to Eli Lilly & Company’s
Forteo®/Forsteo®, to the EU, to certain countries in Middle East and North
Africa (MENA) the ROW territories (the latter defined as all countries outside
of the EU, US and MENA, excluding Mainland China, Hong Kong, Singapore, Malaysia
and Thailand).. This collaboration leverages Alvogen’s established international
experience and expertise in regulatory, IP and supply chain activities, as well
as its established network of specialty marketing and sales pharmaceutical
companies in these regions. Subject to applicable regulatory approvals, PF708
will be commercialized in Europe and Switzerland by Theramex, a leading global
specialty pharmaceutical company dedicated to Women’s Health, in MENA by SAJA, a
Tamer Group company, and in ROW by Alvogen’s current and/or future
commercialization partners. Under the terms of the agreements, Alvogen will be
responsible for the local activities through Theramex, SAJA and its other
commercialization partners and for overseeing any clinical development,
regulatory, litigation, commercial manufacturing and commercialization. Pfenex
will be eligible to receive additional upfront and milestone payments of
$3.5 million for EU and MENA and additional potential milestone payments for
ROW. For EU, MENA and ROW, Pfenex may also be eligible to receive a gross profit
split of up to 60% on product sales, depending on geography and cost of goods
sold.

“Collaborating with Alvogen in Europe, MENA and ROW centralizes the development,
regulatory and commercialization activities of PF708 and leverages Alvogen’s
global supply chain and market access experience to maximize potential of
commercial success in these markets. Combining these operational capabilities
with the favorable financial terms of the agreements, makes partnering on
regional commercialization for PF708 the optimal strategy,” said Eef
Schimmelpennink, Chief Executive Officer of Pfenex. “We believe working with
Alvogen, coupled with the established and credible commercial partnerships with
Theramex, Tamer Group (SAJA) and its other commercialization partners
significantly enhances our commercialization strategy. We chose to expand our
relationship with Alvogen on PF708 because the overall deal terms proposed were
superior to the other regional players that we considered.”

“We continue to be excited by the market opportunity that PF708 offers as a
therapeutic equivalent candidate to Forteo®. We believe this new collaboration
in the EU, MENA and ROW will allow us to leverage our commercialization efforts
in the U.S. and capture a larger piece of the teriparatide global market, which
was approximately $1.6 billion in global sales in 2018,” stated Robert Wessman,
Chief Executive Officer of Alvogen.

Anish Mehta, Chief Executive Officer at Theramex said, “As a leading women’s
health company, we are delighted to be commercializing Pfenex’s proprietary
teriparatide across Europe and Switzerland. The addition of teriparatide to our
already broad portfolio of medications for the treatment of osteoporosis
reinforces our commitment to helping women manage this potentially debilitating
condition.”

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

61



--------------------------------------------------------------------------------

“As part of SAJA’s long-stated vision to strategically invest in long-term
partnerships with global pharma/biotech companies to bring solutions to patients
in the MENA region, we are thrilled to welcome Pfenex/Alvogen as our new
collaborator to bring new solutions to patients in the MENA region,” stated Riad
Fanus, CEO of SAJA..

PF708 is being developed as a therapeutic equivalent to Forteo®. In December
2018, we submitted our new drug application (NDA) for PF708 to the FDA and the
FDA accepted the submission in February 2019, leading to potential launch in the
U.S., if approved by regulators, as early as the fourth quarter of 2019, subject
to regulatory approval and other factors. The NDA submission for PF708 is based
on positive data from the PF708-301 Phase III clinical study announced in 2018,
which showed comparable overall profiles between PF708 and Forteo after 24 weeks
of daily injection in osteoporosis patients. In addition, the NDA includes data
from the PF708-101 study, a single-dose, 2-way crossover study comparing the
pharmacokinetics of PF708 and Forteo in healthy subjects.

About Alvogen

Alvogen is a global, privately owned pharmaceutical company focused on
developing, manufacturing and selling generic, brand, over-the-counter brands
(OTC) and biosimilar products for patients around the world. The company has
commercial operations in 35 countries with 2,800 employees and operates four
manufacturing and development hubs in the U.S., Romania, Korea and Taiwan. North
America is Alvogen’s single largest market and other key markets include: South
Korea, Russia, Romania, Hungary, Ukraine, Taiwan, Japan and China on top of this
Alvogen covers rest of the world markets through strategic partnerships lead by
B2B operation headquartered in Malta with the teams spread in the world. Learn
more about Alvogen on www.alvogen.com.

About Pfenex Inc.

Pfenex is a clinical-stage development and licensing biotechnology company
focused on leveraging its Pfēnex Expression Technology® to develop and improve
protein therapies for unmet patient needs. Using the patented Pfēnex Expression
Technology platform, Pfenex has created an advanced pipeline of therapeutic
equivalents, vaccines, biologics and biosimilars. Pfenex also uses its Pfenex
Expression Technology platform to produce CRM197, a diphtheria toxoid carrier
protein used in prophylactic and therapeutic vaccines. Pfenex’s lead product
candidates are PF708, a therapeutic equivalent candidate to Forteo®
(teriparatide) for the treatment of osteoporosis, and its novel anthrax vaccine
candidates, Px563L and RPA563, funded through an advanced development contract
with the U.S. government. In addition, Pfenex is developing hematology/oncology
products, including PF743, a recombinant crisantaspase, and PF745, a recombinant
crisantaspase with half-life extension technology, in collaboration with Jazz
Pharmaceuticals. Furthermore, Pfenex’s pipeline includes biosimilar candidates
to Lucentis® and Neulasta®.

Pfenex investors and others should note that Pfenex announces material
information to the public about the Pfenex through a variety of means, including
its website (http://www.pfenex.com/), its investor relations website
(http://pfenex.investorroom.com/), press releases, SEC filings, public
conference calls, corporate Twitter account (https://twitter.com/pfenex),
Facebook page (https://www.facebook.com/Pfenex-Inc-105908276167776/timeline/),
and LinkedIn page (https://www.linkedin.com/company/pfenex-inc) in order to
achieve broad, non-exclusionary distribution of information to the public and to
comply with its disclosure obligations under Regulation FD. Pfenex encourages
its investors and others to monitor and review the information Pfenex makes
public in these locations as such information could be deemed to be material
information. Please note that this list may be updated from time to time.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

62



--------------------------------------------------------------------------------

About Theramex

Theramex is a leading global specialty pharmaceutical company dedicated to women
and their health. With a broad portfolio of innovative and established brands
covering contraception, fertility, menopause and osteoporosis, the company
supports women as they progress through the different stages of their life.
Theramex broad portfolio of osteoporosis therapies includes Actonel®, Actonel
GR®, Alpha D3® and Cacit®. For more information visit www.theramex.com

About Tamer (SAJA)

SAJA is a joint-venture between two leading Japanese Pharmaceutical companies,
Astellas and Daiichi-Sankyo and the premier healthcare company, TAMER Group,
managing a portfolio of more than USD 4.0 billion and serves many of the world
leading pharmaceutical companies, SAJA is well established in the MENA region
with two manufacturing facility in Saudi Arabia and Egypt and sales, marketing,
regulatory, and supply chain teams effectively covering MENA Region.

Cautionary Note Regarding Forward-Looking Statement –

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Forward-looking statements
generally relate to future events or Pfenex’s future financial or operating
performance. In some cases, you can identify forward-looking statements because
they contain words such as “may,” “will,” “should,” “expects,” “plans,”
“anticipates,” “could,” “intends,” “target,” “projects,” “contemplates,”
“believes,” “estimates,” “predicts,” “potential” or “continue” or the negative
of these words or other similar terms or expressions that concern Pfenex’s
future expectations, strategy, plans or intentions. Forward-looking statements
in this press release include, but are not limited to, statements regarding the
future potential of Pfenex’s product candidates and the company in general,
including future plans to advance, develop, manufacture and commercialize its
product candidates in collaboration with Alvogen, Theramex, and Tamer; the
potential benefits of the collaboration with Alvogen, Theramex, and Tamer; the
possibility of the potential commercial US launch of PF708 as early as the
fourth quarter of 2019; Pfenex’s expectations with respect to future market
sizes for PF708 and the ability of Pfenex and its collaboration partners to
capture a large piece of the market; and Pfenex’s expectations regarding
potential future milestones and royalties with respect to PF708. Pfenex’s
expectations and beliefs regarding these matters may not materialize, and actual
results in future periods are subject to risks and uncertainties that could
cause actual results to differ materially from those projected. Actual results
may differ materially from those indicated by these forward-looking statements
as a result of the uncertainties inherent in the clinical drug development
process, including, without limitation, Pfenex’s ability to successfully
demonstrate the efficacy and safety of its product candidates; the pre-clinical
and clinical results for its product candidates, which may not support further
development of product candidates or may require Pfenex to conduct additional
clinical trials or modify ongoing clinical trials or regulatory pathways;
difficulties in achieving and demonstrating biosimilarity in formulations;
Pfenex’s ability to manage operating expenses; Pfenex’s ability to obtain
additional funding to support its business activities and establish and maintain
strategic business alliances and new business initiatives; Pfenex’s dependence
on third parties for development, manufacture, marketing, sales and distribution
of products; unexpected expenditures; litigation and other proceedings regarding
intellectual property rights, including potential future litigation by Eli Lilly
and Company with respect to PF708; and difficulties in obtaining and maintaining
intellectual property protection for its product candidates. Information on
these and additional risks, uncertainties, and other information affecting
Pfenex’s business and operating results is contained in Pfenex’s Quarterly
Report on Form 10-Q for the period ended September 30, 2018 and in its other
filings with the Securities and Exchange Commission. The forward-looking
statements in this

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

63



--------------------------------------------------------------------------------

press release are based on information available to Pfenex as of the date
hereof, and Pfenex disclaims any obligation to update any forward-looking
statements, except as required by law.

Company Contact:

Susan A. Knudson

Chief Financial Officer

(858) 352-4324

sknudson@pfenex.com

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

64



--------------------------------------------------------------------------------

Exhibit 12.5

Alternative Dispute Resolution

The Parties recognize that bona fide disputes as to certain matters may arise
from time to time during the Term of this Agreement which relate to any Party’s
rights or obligations. To have such a dispute resolved by this Alternative
Dispute Resolution (“ADR”) provision, a Party first must comply with
Section 12.4 of the Agreement to which this is an exhibit. If the matter has not
been resolved in accordance with such Section 12.4, a Party may initiate an ADR
proceeding as provided herein. The Parties shall have the right to be
represented by counsel in such a proceeding.

1. To begin an ADR proceeding, a Party shall provide written notice to the other
Party of the issues to be resolved by ADR in accordance with this Exhibit 12.5.
Within fourteen (14) days after its receipt of such notice, the other Party may,
by written notice to the Party initiating the ADR, add additional issues to be
resolved within the same ADR.

2. Unless either Party requests otherwise in writing within the fourteen
(14) day period described in Paragraph 1 above, the issue shall be resolved in
accordance with the Fast Track Mediation and Arbitration Rules of Procedure as
administered by JAMS (formerly known as Judicial Arbitration and Mediation
Services) (“JAMS”) by a single arbitrator appointed in accordance with such
rules and subject to the provisions of Paragraphs 3 - 13 below.

3. Within twenty-one (21) days following receipt of the original ADR notice, the
Parties shall select a mutually acceptable neutral to preside in the resolution
of any disputes in this ADR proceeding (each, a “Neutral”). If the Parties are
unable to agree on a mutually acceptable Neutral within such period, a Party may
request the President of JAMS, 18881 Von Karman Ave., Suite 350, Irvine, CA
92612, to select a Neutral pursuant to the following procedures:

(a) JAMS shall submit to the Parties a list of not less than five (5) candidates
within fourteen (14) days after receipt of the request, along with Curriculum
Vitae for each candidate. No candidate shall be an employee, director, or
shareholder of any Party or any of their Affiliates. Each candidate submitted by
JAMS shall (i) be an attorney licensed to practice law for at least twenty
(20) years in the United States; and (ii) have material legal or business
experience in the pharmaceutical industry.

(b) Such list shall include a statement of disclosure by each candidate of any
circumstances likely to affect his or her impartiality.

(c) Each Party shall number the candidates in order of preference (with the
number one (1) signifying the greatest preference) and shall deliver the list to
JAMS within seven (7) days following receipt of the list of candidates. If a
Party believes a conflict of interest exists regarding any of the candidates,
that Party shall provide a written explanation of the conflict to JAMS along
with its list showing its order of preference for the candidates. Any Party
failing to return a list of preferences on time shall be deemed to have no order
of preference.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

65



--------------------------------------------------------------------------------

(d) If the Parties collectively have identified fewer than three (3) candidates
deemed to have conflicts, JAMS immediately shall designate as the Neutral the
candidate for whom the Parties collectively have indicated the greatest
preference. If a tie should result between two candidates, JAMS may designate
either candidate. If the Parties collectively have identified three (3) or more
candidates deemed to have conflicts, JAMS shall review the explanations
regarding conflicts and, in its sole discretion, may either (i) immediately
designate as the Neutral the candidate for whom the Parties collectively have
indicated the greatest preference, or (ii) issue a new list of not less than
five (5) candidates, in which case the procedures set forth in subparagraphs
2(a)–2(d) shall be repeated.

4. No earlier than forty-five (45) days or later than ninety (90) days after
selection, the Neutral shall hold a hearing to resolve each of the issues
identified by the Parties. The ADR proceeding shall take place in San Diego,
California.

5. At least fourteen (14) days prior to the hearing, each Party shall submit the
following to the other Party and the Neutral:

(a) a copy of all exhibits on which such Party intends to rely in any oral or
written presentation to the Neutral;

(b) a list of any witnesses such Party intends to call at the hearing, and a
short summary of the anticipated testimony of each witness;

(c) a proposed ruling on each issue to be resolved, together with a request for
a specific damage award or other remedy for each issue. The proposed rulings and
remedies shall not contain any recitation of the facts or any legal arguments
and shall not exceed one (1) page per issue.

(d) a brief in support of such Party’s proposed rulings and remedies, provided
that the brief shall not exceed thirty (30) double-spaced pages. This page
limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

Except as expressly set forth in subparagraphs 5(a)–5(d), no discovery shall be
required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

6. The hearing shall be conducted on consecutive days and shall be governed by
the following rules:

(a) Each Party shall be entitled to ten (10) hours of hearing time to present
its case. The Neutral shall determine whether each Party has had the ten
(10) hours to which it is entitled.

(b) Each Party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony. Opening statements,

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

66



--------------------------------------------------------------------------------

closing statements, rebuttal testimony and cross-examination time shall be
charged against the Party conducting same.

(c) The Party initiating the ADR shall begin the hearing and, if it chooses to
make an opening statement, shall address not only issues it raised but also any
issues raised by the responding Party. The responding Party, if it chooses to
make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.

(d) Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.

(e) Settlement negotiations, including any statements made therein, shall not be
admissible under any circumstances. Affidavits prepared for purposes of the ADR
hearing also shall not be admissible. Live videoconference or telephonic
testimony will be permitted at the discretion of the Neutral. The Neutral shall
have sole discretion with regards to the exercise of its subpoena powers to
compel the attendance of witnesses and the production of documents from Third
Parties. As to all other matters, the Neutral shall have sole discretion
regarding the admissibility of any evidence.

7. Within ten (10) days following completion of the hearing, each Party may
submit to the other Party and the Neutral a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed thirty (30) pages. This page
limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

8. The Neutral shall rule on each disputed issue within twenty-one (21) days
following completion of the hearing. Such ruling shall adopt in its entirety the
proposed ruling and remedy of one of the Parties on each disputed issue but may
adopt one Party’s proposed rulings and remedies on some issues and the other
Party’s proposed rulings and remedies on other issues. The Neutral shall not
issue any written opinion or otherwise explain the basis of the ruling.

9. The Neutral shall be paid a reasonable fee plus expenses. These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
Party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as follows:

(a) If the Neutral rules in favor of one Party on all disputed issues in the
ADR, the losing Party shall pay one hundred percent (100%) of such fees and
expenses.

(b) If the Neutral rules in favor of one Party on some issues and the other
Party on other issues, the Neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
Parties. The Neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the Party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

67



--------------------------------------------------------------------------------

10. The rulings of the Neutral and the allocation of fees and expenses shall be
binding, non-reviewable, and non-appealable to the extent allowed by Applicable
Law, and may be entered as a final judgment in any court having jurisdiction.

11. Except as provided in paragraph 10 or as required by Applicable Law, the
existence of the dispute, any settlement negotiations, the ADR hearing, any
submissions (including exhibits, testimony, proposed rulings, and briefs), and
the rulings shall be deemed Confidential Information of both Parties. The
Neutral shall have the authority to impose sanctions for unauthorized disclosure
of Confidential Information.

12. The Neutral may not award punitive damages. The Parties hereby waive the
right to the award of punitive damages.

13. The hearings shall be conducted in the English language.

 

[***]Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

68